

116 S4537 IS: To provide for economic recovery, and for other purposes.
U.S. Senate
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4537IN THE SENATE OF THE UNITED STATESSeptember 8, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for economic recovery, and for other purposes.1.Short title, etc(a)Short titleThis Act may be cited as the Reinvigorating the Economy, Creating Opportunity for every Vocation, Employer, Retiree & Youth Act  or the RECOVERY Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title, etc.TITLE I—Safely Returning People to Work: Employment and the WorkplaceSubtitle A—Workplace safetySec. 101. Establishment of tax credit for employee testing for COVID–19.Sec. 102. Right to test.Sec. 103. Safe and healthy workplace tax credit.Sec. 104. Improvements to the pandemic emergency unemployment compensation program.Sec. 105. Income exclusion for certain amounts received in 2020.Sec. 106. Inclusion of equipment, systems, and technologies to combat the spread of pathogens in the definition of airport development of a public-use airport.Subtitle B—Coronavirus liability reliefSec. 111. Short title.Sec. 112. Findings and purposes.Sec. 113. Definitions.Part I—Liability reliefSUBPART A—Liability limitations for individuals and entities engaged in businesses, services, activities, or accommodationsSec. 121. Application of subpart.Sec. 122. Liability; safe harbor.SUBPART B—Liability limitations for health care providersSec. 131. Application of subpart.Sec. 132. Liability for health care professionals and health care facilities during coronavirus public health emergency.SUBPART C—Substantive and procedural provisions for coronavirus-related actions generallySec. 141. Jurisdiction.Sec. 142. Limitations on suits.Sec. 143. Procedures for suit in district courts of the United States.Sec. 144. Demand letters; cause of action.SUBPART D—Relation to labor and employment lawsSec. 151. Limitation on violations under specific laws.Sec. 152. Liability for conducting testing at workplace.Sec. 153. Joint employment and independent contracting.Sec. 154. Exclusion of certain notification requirements as a result of the COVID–19 public health emergency.Part II—ProductsSec. 161. Applicability of the targeted liability protections for pandemic and epidemic products and security countermeasures with respect to COVID–19.Part III—General provisionsSec. 171. Severability.TITLE II—The Next Great American Economic Recovery: Job CreationSec. 201. Expensing of certain property.Sec. 202. Temporary suspension of payroll taxes.Sec. 203. Onshoring Rare Earths Act.Sec. 204. Eligibility of 501(c)(6) organizations for loans under the paycheck protection program.Sec. 205. LIFT UP Act.Sec. 206. REINS Act.Sec. 207. Bank Regulatory Relief.Sec. 208. Congressional review for coronavirus regulations.Sec. 209. BEAT CHINA Act.Sec. 210. Funding for SPR Petroleum Account.Sec. 211. Expansion of research credit for qualified small businesses.Sec. 212. Extension of aviation excise tax holiday.TITLE III—Establishing Long-Term Retirement SecuritySec. 301. Allowance of delay in making 2020 retirement contributions.Sec. 302. Conversion of certain 2020 distributions to qualified loans for purposes of CARES Act.Sec. 303. Indexing of certain assets for purposes of determining gain or loss.Sec. 304. Retirement freedom.TITLE IV—For Our Children: Safely Returning Kids to SchoolSec. 401. Education Freedom Scholarships and Opportunity.Sec. 402. Helping parents educate children during the coronavirus pandemic.Sec. 403. Safe School Student Protective Equipment Tax Credit.TITLE V—Driving COVID Cures & Treatment InnovationSec. 501. Results for coronavirus patients.Sec. 502. Equal access to care.Sec. 503. Pandemic health care access.Sec. 504. Bilateral cooperative agreement.Sec. 505. Price transparency requirements.Sec. 506. Affordable health care options.Sec. 507. Increasing access to tax-free care.Sec. 508. Access to direct medical care.TITLE VI—MiscellaneousSec. 601. Preventing discrimination against religious individuals and institutions.Sec. 602. RECLAIM Act.Sec. 603. Above-the-line deduction for charitable contributions for individuals not itemizing deductions.Sec. 604. Sunset of CARES Act spending.Sec. 605. Sunset of programs and facilities of the Federal Reserve.ISafely Returning People to Work: Employment and the WorkplaceAWorkplace safety101.Establishment of tax credit for employee testing for COVID–19(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, the COVID–19 employee testing credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the COVID–19 employee testing credit is an amount equal to the product of—(1)the number of qualified COVID–19 tests administered to any employee of the taxpayer after the date of enactment of this Act and before January 1, 2021; and(2)$150.(b)LimitationFor purposes of paragraph (1) of subsection (a), the credit allowed under such subsection shall not include any tests which are in excess of one qualified COVID–19 test for each employee for every 2 calendar weeks during calendar year 2020.(c)Qualified COVID–19 test(1)In generalFor purposes of this section, the term qualified COVID–19 test means—(A)any diagnostic test for the detection of the virus SARS–CoV–2 or coronavirus disease 2019 (COVID–19); or(B)any serology test for the detection of antibodies to such virus,which has been cleared or approved by the Food and Drug Administration or by the public health department of a State (or such other State entity as designated by the governor of the State) for such purpose and which is not provided to an employee after the date on which such employee has tested positive for the virus described in subparagraph (A) or the antibodies described in subparagraph (B).(2)DefinitionsFor purposes of this section—(A)COVID–19References to COVID–19 include a reference to any other coronavirus with pandemic potential.(B)Employee, employerThe terms employee and employer have the respective meanings given such terms in section 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111).(3)ClarificationA qualified COVID–19 test shall be considered to be a medical examination that is job-related and consistent with business necessity, for purposes of section 102(d) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12112(d)). It shall not be unlawful under section 102(a) of such Act (42 U.S.C. 12112(d)) for an employer to require such a test of an employee. (d)Allowance of deductionNothing in this section or the Internal Revenue Code of 1986 shall prohibit any deduction which is otherwise allowable with respect to any expense incurred by the taxpayer for the acquisition or purchase of any COVID–19 test which is taken into account under subsection (a).102.Right to test(a)In generalNotwithstanding chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) and section 353 of the Public Health Service Act (42 U.S.C. 263a), during any public health emergency declared by the Secretary of Health and Human Services (referred to in this section as the Secretary) under section 319 of the Public Health Service Act (42 U.S.C. 247d) or by a State in accordance with the law of the State, the public health department of such State (or such other State entity as designated by the governor of the State) may clear or approve diagnostic tests or diagnostic devices, for use in that State during the applicable public health emergency only.(b)ApplicationAn approval or clearance pursuant to subsection (a) may—(1)allow for the preparation, compounding, assembly, propagation, manufacture, development, sale, distribution, or use of a specified diagnostic test or diagnostic device to address the health diagnostic needs of the State during the public health emergency; (2)apply to a diagnostic test or diagnostic device needed to address the health diagnostic needs of the State during the public health emergency, as determined by the State, including, but not limited to, a test or device that uses reagents or swabbing (including self-swab);(3)apply to the testing of patients if the State certifies that the test can be validated, as determined by the State; and(4)apply to laboratory-developed tests performed by laboratories and hospitals certified under section 353 of the Public Health Service Act (42 U.S.C. 263a), and to such tests performed by clinical laboratory companies.(c)Suspension enforcement by FDA(1)In generalExcept as provided in paragraph (1), with respect to a diagnostic test or diagnostic device approved or cleared by a State pursuant to subsection (a), the Secretary may not, for the duration of the applicable public health emergency engage in any enforcement action—(A)with respect to the test or device, to the extent that such test or device is distributed and used within the State granting the approval or clearance in accordance with the requirements of the State;(B)against a State or State entity that clears or approves the test or device in accordance with this section; or(C)against any State, entity of a State, health care provider, health care facility, laboratory, educational institution, manufacturer, or distributor that prepares, propagates, compounds, assembles, or processes a diagnostic test or diagnostic device by chemical, physical, biological, or other procedure for such test or device or develops, manufactures, distributes, sells, administers, or evaluates such test—(i)within the applicable State in accordance with the requirements of the State; or(ii)for the applicable State or individuals or entities that are located within the applicable State.(2)ExceptionThe provisions of paragraph (1) shall not apply with respect to a State if the governor of the State requests that enforcement continue in the State during the public health emergency.(d)Action by FDA after public health emergencyNot later than 180 days after the end of any public health emergency under which a State exercises its authority under subsection (a) with respect to a diagnostic test or diagnostic device, if the Food and Drug Administration has not cleared or approved such test or device under chapter V of the Federal Food, Drug, and Cosmetic Act, the Secretary shall review and make a final determination, within such 180-day period, with respect to such test or device for clearance or approval.(e)Diagnostic tests and diagnostic devicesIn this section, the terms diagnostic test and diagnostic device include in vitro diagnostic products, laboratory developed tests, viral tests, serological and antibody tests, and any other test used to identify, analyze, or investigate a disease. 103.Safe and healthy workplace tax credit(a)In generalIn the case of an employer, there shall be allowed as a credit against applicable employment taxes for each calendar quarter an amount equal to 50 percent of the sum of—(1)the qualified employee protection expenses,(2)the qualified workplace reconfiguration expenses, and(3)the qualified workplace technology expenses,paid or incurred by the employer during such calendar quarter.(b)Limitations and refundability(1)Overall dollar limitation on credit(A)In generalThe amount of the credit allowed under subsection (a) with respect to any employer for any calendar quarter shall not exceed the excess (if any) of—(i)the applicable dollar limit with respect to such employer for such calendar quarter, over(ii)the aggregate credits allowed under subsection (a) with respect to such employer for all preceding calendar quarters.(B)Applicable dollar limitThe term applicable dollar limit means, with respect to any employer for any calendar quarter, the sum of—(i)$1,000, multiplied by the average number of employees employed by such employer during such calendar quarter not in excess of 500, plus(ii)$750, multiplied by such average number of employees in excess of 500 but not in excess of 1,000, plus(iii)$500, multiplied by such average number of employees in excess of 1,000.(2)Credit limited to employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes (reduced by any credits allowed under subsections (e) and (f) of section 3111 of the Internal Revenue Code of 1986, sections 7001 and 7003 of the Families First Coronavirus Response Act, and section 2301 of the CARES Act) on the wages paid with respect to the employment of all the employees of the employer for such calendar quarter.(3)Refundability of excess credit(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the Internal Revenue Code of 1986.(B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to the employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(c)Qualified employee protection expensesFor purposes of this section, the term qualified employee protection expenses means amounts paid or incurred by the employer for—(1)equipment to protect employees and customers of the employer from contracting COVID–19, including masks, gloves, and disinfectants, and(2)cleaning products or services related to preventing the spread of COVID–19.Such term shall not include any expense for which the COVID–19 employee testing credit under section 101 is allowed.(d)Qualified workplace reconfiguration expensesFor purposes of this section—(1)In generalThe term qualified workplace reconfiguration expenses means amounts paid or incurred by the employer to design and reconfigure retail space, work areas, break areas, or other areas that employees or customers regularly use in the ordinary course of the employer’s trade or business if such design and reconfiguration—(A)has a primary purpose of preventing the spread of COVID–19,(B)is with respect to tangible property (within the meaning of section 168 of the Internal Revenue Code of 1986) which is located in the United States and which is leased or owned by the employer,(C)is commensurate with the risks faced by the employees or customers, or is consistent with recommendations made by the Centers for Disease Control and Prevention or the Occupational Safety and Health Administration,(D)is completed pursuant to a reconfiguration (or similar) plan that was not in place before March 13, 2020, and (E)is completed before January 1, 2021.(2)RegulationsThe Secretary shall prescribe such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this subsection, including guidance defining primary purpose and reconfiguration plan.(e)Qualified workplace technology expensesFor purposes of this section—(1)In generalThe term qualified workplace technology expenses means amounts paid or incurred by the employer for technology systems that employees or customers use in the ordinary course of the employer’s trade or business if such technology system—(A)has a primary purpose of preventing the spread of COVID–19,(B)is used for limiting physical contact between customers and employees in the United States,(C)is commensurate with the risks faced by the employees or customers, or is consistent with recommendations made by the Centers for Disease Control and Prevention or the Occupational Safety and Health Administration,(D)is not acquired by the employer pursuant to a plan that was in place before March 13, 2020, and(E)is placed in service by the employer before January 1, 2021.(2)Technology systemsThe term technology systems means computer software (as defined in section 167(f)(1) of the Internal Revenue Code of 1986) and qualified technological equipment (as defined in section 168(i)(2) of such Code).(3)RegulationsThe Secretary shall prescribe such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this subsection, including guidance defining the terms primary purpose and plan. (f)Other definitionsFor purposes of this section—(1)Applicable employment taxesThe term applicable employment taxes means the following:(A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986.(B)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code.(2)COVID–19Except where the context clearly indicates otherwise, any reference in this section to COVID–19 shall be treated as including a reference to the virus which causes COVID–19.(3)SecretaryThe term Secretary means the Secretary of the Treasury or such Secretary’s delegate.(4)Other termsAny term used in this section which is also used in chapter 21 or 22 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter.(g)Certain governmental employersThis section shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing.(h)Rules relating to employer, etc(1)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (o) of section 414 of such Code, shall be treated as one employer for purposes of this section.(2)Third-party payorsAny credit allowed under subsection (a) shall be treated as a credit described in section 3511(d)(2) of such Code.(i)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of the Internal Revenue Code of 1986 for any failure to make a deposit of any applicable employment taxes if the Secretary determines that such failure was due to the reasonable anticipation of the credit allowed under subsection (a). (j)Credit for self-Employed individuals(1)In generalIn the case of a self-employed individual, there shall be allowed as a credit against the tax imposed by subtitle A of the Internal Revenue Code of 1986 for any taxable year an amount equal to 50 percent of the sum of—(A)the qualified employee protection expenses (as determined by treating the self-employed individual both as the employer and an employee),(B)the qualified workplace reconfiguration expenses (as so determined), and(C)the qualified workplace technology expenses (as so determined), paid or incurred by the individual during such taxable year.(2)LimitationThe amount of the credit allowed under paragraph (1) with respect to any self-employed individual for any taxable year shall not exceed $500.(3)Refundability(A)In generalThe credit determined under paragraph (1) shall be treated as a credit allowed to the taxpayer under subpart C of part IV of subchapter A of chapter 1 of such Code. (B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any refund due from the credit determined under paragraph (1) shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. (4)Self-employed individual(A)In generalFor purposes of this section, the term self-employed individual means an individual who regularly carries on any trade or business within the meaning of section 1402 of the Internal Revenue Code of 1986, other than any such trade or business which is carried on by a partnership.(B)DocumentationNo credit shall be allowed under paragraph (1) to any individual unless the individual maintains such documentation as the Secretary may prescribe to establish such individual as an eligible self-employed individual.(k)Special rules(1)Denial of double benefitFor purposes of this section—(A)In generalAny deduction or other credit otherwise allowable under any provision of the Internal Revenue Code of 1986 with respect to any expense for which a credit is allowed under this section shall be reduced by the amount of the credit under this section with respect to such expense. (B)Basis adjustmentIf a credit is allowed under this section with respect to any property of a character which is subject to the allowance for depreciation under section 167 of such Code, the basis of such property shall be reduced by the amount of the credit so allowed, and such reduction shall be taken into account before determining the amount of any allowance for depreciation with respect to such property for purposes of such Code. (C)Expenses not taken into account more than onceThe same expense shall not be treated as described in more than one paragraph of subsection (a) or more than one subparagraph of subsection (j)(1), whichever is applicable.(D)Employer or self-employment credit allowedThe credit under subsection (a) and the credit for self-employed individuals under subsection (j) shall not apply to the same taxpayer.(2)Election not to have section applyThis section shall not apply with respect to any employer for any calendar quarter, or with respect to any self-employed individual for any taxable year, if such employer or self-employed individual elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply. (l)Transfers to certain trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted.(m)Regulations and guidanceThe Secretary shall prescribe such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this section, including—(1)with respect to the application of the credit under subsection (a) to third-party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504 of the Internal Revenue Code of 1986), regulations or other guidance allowing such payors to submit documentation necessary to substantiate the amount of the credit allowed under subsection (a),(2)regulations or other guidance for recapturing the benefit of credits determined under subsection (a) in cases where there is a subsequent adjustment to the credit determined under such subsection, and(3)regulations or other guidance to prevent abuse of the purposes of this section.(n)ApplicationThis section shall only apply to amounts paid or incurred after the date of the enactment of this Act, and before January 1, 2021.104.Improvements to the pandemic emergency unemployment compensation programSection 2107(a) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new paragraphs:(7)Termination of benefits if the individual refuses to take prior jobBeginning 30 days after the date of enactment of this paragraph, any agreement under this section shall provide that an individual is not eligible to receive payments of pandemic emergency unemployment compensation if an employer offers the individual the job back for which unemployment benefits were based on and the individual refuses to take such job.(8)Requirement for return to work notification and reportingBeginning 30 days after the date of enactment of this paragraph, any agreement under this section shall require that the State has in place a process to address refusal to return to work or refusal of suitable work that includes the following:(A)Providing a plain-language notice to individuals at the time of applying for benefits regarding State law provisions relating to each of the following:(i)Return to work requirements.(ii)Rights to refuse to return to work or to refuse suitable work.(iii)How to contest the denial of a claim that has been denied due to a claim by an employer that the individual refused to return to work or refused suitable work.(B)Providing a plain-language notice to employers through any system used by employers or any regular correspondence sent to employers regarding how to notify the State if an individual refuses to return to work.(C)Other items determined appropriate by the Secretary of Labor..105.Income exclusion for certain amounts received in 2020(a)In generalFor purposes of chapter 1 of the Internal Revenue Code of 1986, in the case of an individual, gross income shall not include any amount of earned income (as defined in section 32(c)(2) of such Code, determined without regard to section 32(d)) received after August 31, 2020, and before January 1, 2021. (b)LimitationThe aggregate amount excluded from gross income under subsection (a) shall not exceed $10,000.(c)ExceptionSubsection (a) shall not apply to any amount received as unemployment compensation under State or Federal law, including under the Federal-State Extended Unemployment Compensation Act, the pandemic unemployment assistance program under section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)), or the pandemic emergency unemployment compensation program under section 2107 of such title II.(d)Election To determine child tax credit and earned income tax credit without regard to this sectionFor purposes of applying sections 24 and 32 of the Internal Revenue Code of 1986 for any taxable year ending in 2020, a taxpayer may elect to treat amounts excluded from gross income under subsection (a) as earned income. 106.Inclusion of equipment, systems, and technologies to combat the spread of pathogens in the definition of airport development of a public-use airportSection 47102(3)(B) of title 49, United States Code, is amended—(1)in clause (ix), by striking and after the semicolon;(2)in clause (x), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(xi)equipment, systems and technologies to combat the spread of pathogens..BCoronavirus liability relief111.Short titleThis subtitle may be cited as the Safeguarding America’s Frontline Employees To Offer Work Opportunities Required to Kickstart the Economy Act or the SAFE TO WORK Act.112.Findings and purposes(a)FindingsCongress finds the following: (1)The SARS–CoV–2 virus that originated in China and causes the disease COVID–19 has caused untold misery and devastation throughout the world, including in the United States.(2)For months, frontline health care workers and health care facilities have fought the virus with courage and resolve. They did so at first with very little information about how to treat the virus and developed strategies to save lives of the people of the United States in real time. They risked their personal health and wellbeing to protect and treat their patients.(3)Businesses in the United States kicked into action to produce and procure personal protective equipment, such as masks, gloves, face shields, and hand sanitizer, and other necessary medical supplies, such as ventilators, at unprecedented rates.(4)To halt the spread of the disease, State and local governments took drastic measures. They shut down small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies. They ordered people to remain in their homes.(5)This standstill was needed to slow the spread of the virus. But it devastated the economy of the United States. The sum of hundreds of local-level and State-level decisions to close nearly every space in which people might gather brought interstate commerce nearly to a halt.(6)This halt led to the loss of millions of jobs. These lost jobs were not a natural consequence of the economic environment, but rather the result of a drastic, though temporary, response to the unprecedented nature of this global pandemic.(7)Congress passed a series of statutes to address the health care and economic crises—the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123; 134 Stat. 146), the Families First Coronavirus Response Act (Public Law 116–127; 134 Stat. 178), the Coronavirus Aid, Relief, and Economic Security Act or the CARES Act (Public Law 116–136), and the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620). In these laws Congress exercised its power under the Commerce and Spending Clauses of the Constitution of the United States to direct trillions of taxpayer dollars toward efforts to aid workers, businesses, State and local governments, health care workers, and patients.(8)This legislation provided short-term insulation from the worst of the economic storm, but these laws alone cannot protect the United States from further devastation. Only reopening the economy so that workers can get back to work and students can get back to school can accomplish that goal.(9)The Constitution of the United States specifically enumerates the legislative powers of Congress. One of those powers is the regulation of interstate commerce. The Government is not a substitute for the economy, but it has the authority and the duty to act when interstate commerce is threatened and damaged. As applied to the present crisis, Congress can deploy its power over interstate commerce to promote a prudent reopening of businesses and other organizations that serve as the foundation and backbone of the national economy and of commerce among the States. These include small and large businesses, schools (which are substantial employers in their own right and provide necessary services to enable parents and other caregivers to return to work), colleges and universities (which are substantial employers and supply the interstate market for higher-education services), religious, philanthropic and other nonprofit institutions (which are substantial employers and provide necessary services to their communities), and local government agencies.(10)Congress must also ensure that the Nation’s health care workers and health care facilities are able to act fully to defeat the virus.(11)Congress must also safeguard its investment of taxpayer dollars under the CARES Act and other coronavirus legislation. Congress must ensure that those funds are used to help businesses and workers survive and recover from the economic crisis, and to help health care workers and health care facilities defeat the virus. CARES Act funds cannot be diverted from these important purposes to line the pockets of the trial bar.(12)One of the chief impediments to the continued flow of interstate commerce as this public health crisis has unfolded is the risk of litigation. Small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies confront the risk of a tidal wave of lawsuits accusing them of exposing employees, customers, students, and worshipers to coronavirus. Health care workers face the threat of lawsuits arising from their efforts to fight the virus.(13)They confront this litigation risk even as they work tirelessly to comply with the coronavirus guidance, rules, and regulations issued by local governments, State governments, and the Federal Government. They confront this risk notwithstanding equipment and staffing shortages. And they confront this risk while also grappling with constantly changing information on how best to protect employees, customers, students, and worshipers from the virus, and how best to treat it.(14)These lawsuits pose a substantial risk to interstate commerce because they threaten to keep small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies from reopening for fear of expensive litigation that might prove to be meritless. These lawsuits further threaten to undermine the Nation’s fight against the virus by exposing our health care workers and health care facilities to liability for difficult medical decisions they have made under trying and uncertain circumstances.(15)These lawsuits also risk diverting taxpayer money provided under the CARES Act and other coronavirus legislation from its intended purposes to the pockets of opportunistic trial lawyers.(16)This risk is not purely local. It is necessarily national in scale. A patchwork of local and State rules governing liability in coronavirus-related lawsuits creates tremendous unpredictability for everyone participating in interstate commerce and acts as a significant drag on national recovery. The aggregation of each individual potential liability risk poses a substantial and unprecedented threat to interstate commerce.(17)The accumulated economic risks for these potential defendants directly and substantially affects interstate commerce. Individuals and entities potentially subject to coronavirus-related liability will structure their decision making to avoid that liability. Small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, and local government agencies may decline to reopen because of the risk of litigation. They may limit their output or engagement with customers and communities to avoid the risk of litigation. These individual economic decisions substantially affect interstate commerce because, as a whole, they will prevent the free and fair exchange of goods and services across State lines. Such economic activity that, individually and in the aggregate, substantially affects interstate commerce is precisely the sort of conduct that should be subject to congressional regulation.(18)Lawsuits against health care workers and facilities pose a similarly dangerous risk to interstate commerce. Interstate commerce will not truly rebound from this crisis until the virus is defeated, and that will not happen unless health care workers and facilities are free to combat vigorously the virus and treat patients with coronavirus and those otherwise impacted by the response to coronavirus.(19)Subjecting health care workers and facilities to onerous litigation even as they have done their level best to combat a virus about which very little was known when it arrived in the United States would divert important health care resources from hospitals and providers to courtrooms.(20)Such a diversion would substantially affect interstate commerce by degrading the national capacity for combating the virus and saving patients, thereby substantially elongating the period before interstate commerce could fully re-engage.(21)Congress also has the authority to determine the jurisdiction of the courts of the United States, to set the standards for causes of action they can hear, and to establish the rules by which those causes of action should proceed. Congress therefore must act to set rules governing liability in coronavirus-related lawsuits.(22)These rules necessarily must be temporary and carefully tailored to the interstate crisis caused by the coronavirus pandemic. They must extend no further than necessary to meet this uniquely national crisis for which a patchwork of State and local tort laws are ill-suited.(23)Because of the national scope of the economic and health care dangers posed by the risks of coronavirus-related lawsuits, establishing temporary rules governing liability for certain coronavirus-related tort claims is a necessary and proper means of carrying into execution Congress’s power to regulate commerce among the several States.(24)Because Congress must safeguard the investment of taxpayer dollars it made in the CARES Act and other coronavirus legislation, and ensure that they are used for their intended purposes and not diverted for other purposes, establishing temporary rules governing liability for certain coronavirus-related tort claims is a necessary and proper means of carrying into execution Congress’s power to provide for the general welfare of the United States. (b)PurposesPursuant to the powers delegated to Congress by article I, section 8, clauses 1, 3, 9, and 18, and article III, section 2, clause 1 of the Constitution of the United States, the purposes of this subtitle are to—(1)establish necessary and consistent standards for litigating certain claims specific to the unique coronavirus pandemic; (2)prevent the overburdening of the court systems with undue litigation; (3)encourage planning, care, and appropriate risk management by small and large businesses, schools, colleges and universities, religious, philanthropic and other nonprofit institutions, local government agencies, and health care providers; (4)ensure that the Nation’s recovery from the coronavirus economic crisis is not burdened or slowed by the substantial risk of litigation; (5)prevent litigation brought to extract settlements and enrich trial lawyers rather than vindicate meritorious claims; (6)protect interstate commerce from the burdens of potentially meritless litigation; (7)ensure the economic recovery proceeds without artificial and unnecessary delay; (8)protect the interests of the taxpayers by ensuring that emergency taxpayer support continues to aid businesses, workers, and health care providers rather than enrich trial lawyers; and(9)protect the highest and best ideals of the national economy, so businesses can produce and serve their customers, workers can work, teachers can teach, students can learn, and believers can worship. 113.DefinitionsIn this subtitle:(1)Applicable government standards and guidanceThe term applicable government standards and guidance means—(A)any mandatory standards or regulations specifically concerning the prevention or mitigation of the transmission of coronavirus issued by the Federal Government, or a State or local government with jurisdiction over an individual or entity, whether provided by executive, judicial, or legislative order; and(B)with respect to an individual or entity that, at the time of the actual, alleged, feared, or potential for exposure to coronavirus is not subject to any mandatory standards or regulations described in subparagraph (A), any guidance, standards, or regulations specifically concerning the prevention or mitigation of the transmission of coronavirus issued by the Federal Government, or a State or local government with jurisdiction over the individual or entity. (2)Businesses, services, activities, or accommodationsThe term businesses, services, activities, or accommodations means any act by an individual or entity, irrespective of whether the act is carried on for profit, that is interstate or foreign commerce, that involves persons or things in interstate or foreign commerce, that involves the channels or instrumentalities of interstate or foreign commerce, that substantially affects interstate or foreign commerce, or that is otherwise an act subject to regulation by Congress as necessary and proper to carry into execution Congress’s powers to regulate interstate or foreign commerce or to spend funds for the general welfare. (3)CoronavirusThe term coronavirus means any disease, health condition, or threat of harm caused by the SARS–CoV–2 virus or a virus mutating therefrom.(4)Coronavirus exposure action(A)In generalThe term coronavirus exposure action means a civil action—(i)brought by a person who suffered personal injury or is at risk of suffering personal injury, or a representative of a person who suffered personal injury or is at risk of suffering personal injury;(ii)brought against an individual or entity engaged in businesses, services, activities, or accommodations; and(iii)alleging that an actual, alleged, feared, or potential for exposure to coronavirus caused the personal injury or risk of personal injury, that— (I)occurred in the course of the businesses, services, activities, or accommodations of the individual or entity; and(II)occurred—(aa)on or after December 1, 2019; and(bb)before the later of—(AA)October 1, 2024; or(BB)the date on which there is no declaration by the Secretary of Health and Human Services under section 319F–3(b) of the Public Health Service Act (42 U.S.C. 247d–6d(b)) (relating to medical countermeasures) that is in effect with respect to coronavirus, including the Declaration Under the Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against COVID–19 (85 Fed. Reg. 15198) issued by the Secretary of Health and Human Services on March 17, 2020.(B)ExclusionsThe term coronavirus exposure action does not include— (i)a criminal, civil, or administrative enforcement action brought by the Federal Government or any State, local, or Tribal government; or(ii)a claim alleging intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (5)Coronavirus-related actionThe term coronavirus-related action means a coronavirus exposure action or a coronavirus-related medical liability action.(6)Coronavirus-related health care servicesThe term coronavirus-related health care services means services provided by a health care provider, regardless of the location where the services are provided, that relate to—(A)the diagnosis, prevention, or treatment of coronavirus;(B)the assessment or care of an individual with a confirmed or suspected case of coronavirus; or(C)the care of any individual who is admitted to, presents to, receives services from, or resides at, a health care provider for any purpose during the period of a Federal emergency declaration concerning coronavirus, if such provider’s decisions or activities with respect to such individual are impacted as a result of coronavirus. (7)Coronavirus-related medical liability action(A)In generalThe term coronavirus-related medical liability action means a civil action—(i)brought by a person who suffered personal injury, or a representative of a person who suffered personal injury;(ii)brought against a health care provider; and(iii)alleging any harm, damage, breach, or tort resulting in the personal injury alleged to have been caused by, be arising out of, or be related to a health care provider’s act or omission in the course of arranging for or providing coronavirus-related health care services that occurred—(I)on or after December 1, 2019; and(II)before the later of—(aa)October 1, 2024; or(bb)the date on which there is no declaration by the Secretary of Health and Human Services under section 319F–3(b) of the Public Health Service Act (42 U.S.C. 247d–6d(b)) (relating to covered countermeasures) that is in effect with respect to coronavirus, including the Declaration Under the Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against COVID–19 (85 Fed. Reg. 15198) issued by the Secretary of Health and Human Services on March 17, 2020.(B)ExclusionsThe term coronavirus-related medical liability action does not include— (i)a criminal, civil, or administrative enforcement action brought by the Federal Government or any State, local, or Tribal government; or (ii)a claim alleging intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (8)EmployerThe term employer—(A)means any person serving as an employer or acting directly in the interest of an employer in relation to an employee;(B)includes a public agency; and(C)does not include any labor organization (other than when acting as an employer) or any person acting in the capacity of officer or agent of such labor organization.(9)GovernmentThe term government means an agency, instrumentality, or other entity of the Federal Government, a State government (including multijurisdictional agencies, instrumentalities, and entities), a local government, or a Tribal government.(10)Gross negligenceThe term gross negligence means a conscious, voluntary act or omission in reckless disregard of—(A)a legal duty;(B)the consequences to another party; and(C)applicable government standards and guidance.(11)HarmThe term harm includes— (A)physical and nonphysical contact that results in personal injury to an individual; and (B)economic and noneconomic losses.(12)Health care provider(A)In generalThe term health care provider means any person, including an agent, volunteer (subject to subparagraph (C)), contractor, employee, or other entity, who is—(i)required by Federal or State law to be licensed, registered, or certified to provide health care and is so licensed, registered, or certified (or is exempt from any such requirement);(ii)otherwise authorized by Federal or State law to provide care (including services and supports furnished in a home or community-based residential setting under the State Medicaid program or a waiver of that program); or(iii)considered under applicable Federal or State law to be a health care provider, health care professional, health care institution, or health care facility.(B)Inclusion of administrators, supervisors, etcThe term health care provider includes a health care facility administrator, executive, supervisor, board member or trustee, or another individual responsible for directing, supervising, or monitoring the provision of coronavirus-related health care services in a comparable role.(C)Inclusion of volunteersThe term health care provider includes volunteers that meet the following criteria:(i)The volunteer is a health care professional providing coronavirus-related health care services.(ii)The act or omission by the volunteer occurs—(I)in the course of providing health care services;(II)in the health care professional’s capacity as a volunteer;(III)in the course of providing health care services that—(aa)are within the scope of the license, registration, or certification of the volunteer, as defined by the State of licensure, registration, or certification; and(bb)do not exceed the scope of license, registration, or certification of a substantially similar health professional in the State in which such act or omission occurs; and(IV)in a good-faith belief that the individual being treated is in need of health care services.(13)Individual or entityThe term individual or entity means—(A)any natural person, corporation, company, trade, business, firm, partnership, joint stock company, vessel in rem, educational institution, labor organization, or similar organization or group of organizations;(B)any nonprofit organization, foundation, society, or association organized for religious, charitable, educational, or other purposes; or(C)any State, Tribal, or local government. (14)Local governmentThe term local government means any unit of government within a State, including a—(A)county;(B)borough;(C)municipality;(D)city;(E)town;(F)township;(G)parish;(H)local public authority, including any public housing agency under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);(I)special district;(J)school district;(K)intrastate district;(L)council of governments, whether or not incorporated as a nonprofit corporation under State law; and(M)agency or instrumentality of—(i)multiple units of local government (including units of local government located in different States); or(ii)an intra-State unit of local government.(15)MandatoryThe term mandatory, with respect to applicable government standards and guidance, means the standards or regulations are themselves enforceable by the issuing government through criminal, civil, or administrative action. (16)Personal injuryThe term personal injury means—(A)actual or potential physical injury to an individual or death caused by a physical injury; or(B)mental suffering, emotional distress, or similar injuries suffered by an individual in connection with a physical injury.(17)StateThe term State—(A)means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States, and any political subdivision or instrumentality thereof; and(B)includes any agency or instrumentality of 2 or more of the entities described in subparagraph (A).(18)Tribal government(A)In generalThe term Tribal government means the recognized governing body of any Indian tribe included on the list published by the Secretary of the Interior pursuant to section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)).(B)InclusionThe term Tribal government includes any subdivision (regardless of the laws and regulations of the jurisdiction in which the subdivision is organized or incorporated) of a governing body described in subparagraph (A) that—(i)is wholly owned by that governing body; and(ii)has been delegated the right to exercise 1 or more substantial governmental functions of the governing body.(19)Willful misconductThe term willful misconduct means an act or omission that is taken—(A)intentionally to achieve a wrongful purpose;(B)knowingly without legal or factual justification; and(C)in disregard of a known or obvious risk that is so great as to make it highly probable that the harm will outweigh the benefit.ILiability reliefALiability limitations for individuals and entities engaged in businesses, services, activities, or accommodations121.Application of subpart(a)Cause of action; tribal sovereign immunity(1)Cause of action(A)In generalThis subpart creates an exclusive cause of action for coronavirus exposure actions.(B)LiabilityA plaintiff may prevail in a coronavirus exposure action only in accordance with the requirements of this part.(C)ApplicationThe provisions of this subpart shall apply to—(i)any cause of action that is a coronavirus exposure action that was filed before the date of enactment of this Act and that is pending on such date of enactment; and(ii)any coronavirus exposure action filed on or after such date of enactment.(2)Preservation of liability limits and defensesExcept as otherwise explicitly provided in this subpart, nothing in this subpart expands any liability otherwise imposed or limits any defense otherwise available under Federal, State, or Tribal law.(3)ImmunityNothing in this subpart abrogates the immunity of any State, or waives the immunity of any Tribal government. The limitations on liability provided under this subpart shall control in any action properly filed against a State or Tribal government pursuant to a duly executed waiver by the State or Tribe of sovereign immunity and stating claims within the scope of this subpart.(b)Preemption and supersedure(1)In generalExcept as described in paragraphs (2) through (6), this subpart preempts and supersedes any Federal, State, or Tribal law, including statutes, regulations, rules, orders, proclamations, or standards that are enacted, promulgated, or established under common law, related to recovery for personal injuries caused by actual, alleged, feared, or potential for exposure to coronavirus.(2)Stricter laws not preempted or supersededNothing in this subpart shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that imposes stricter limits on damages or liabilities for personal injury caused by, arising out of, or related to an actual, alleged, feared, or potential for exposure to coronavirus, or otherwise affords greater protection to defendants in any coronavirus exposure action, than are provided in this subpart. Any such provision of Federal, State, or Tribal law shall be applied in addition to the requirements of this subpart and not in lieu thereof. (3)Workers’ compensation laws not preempted or supersededNothing in this subpart shall be construed to affect the applicability of any State or Tribal law providing for a claim for benefits under a workers’ compensation scheme or program, or to preempt or supersede an exclusive remedy under such scheme or program.(4)Enforcement actionsNothing in this subpart shall be construed to impair, limit, or affect the authority of the Federal Government, or of any State, local, or Tribal government, to bring any criminal, civil, or administrative enforcement action against any individual or entity. (5)Discrimination claimsNothing in this subpart shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that creates a cause of action for intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (6)Maintenance and cureNothing in this subpart shall be construed to affect a seaman’s right to claim maintenance and cure benefits.(c)Statute of limitationsA coronavirus exposure action may not be commenced in any Federal, State, or Tribal government court later than 1 year after the date of the actual, alleged, feared, or potential for exposure to coronavirus.122.Liability; safe harbor(a)Requirements for liability for exposure to coronavirusNotwithstanding any other provision of law, and except as otherwise provided in this section, no individual or entity engaged in businesses, services, activities, or accommodations shall be liable in any coronavirus exposure action unless the plaintiff can prove by clear and convincing evidence that—(1)in engaging in the businesses, services, activities, or accommodations, the individual or entity was not making reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance in effect at the time of the actual, alleged, feared, or potential for exposure to coronavirus;(2)the individual or entity engaged in gross negligence or willful misconduct that caused an actual exposure to coronavirus; and(3)the actual exposure to coronavirus caused the personal injury of the plaintiff.(b)Reasonable efforts To comply(1)Conflicting applicable government standards and guidance(A)In generalIf more than 1 government to whose jurisdiction an individual or entity is subject issues applicable government standards and guidance, and the applicable government standards and guidance issued by 1 or more of the governments conflicts with the applicable government standards and guidance issued by 1 or more of the other governments, the individual or entity shall be considered to have made reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1) unless the plaintiff establishes by clear and convincing evidence that the individual or entity was not making reasonable efforts in light of all the circumstances to comply with any of the conflicting applicable government standards and guidance issued by any government to whose jurisdiction the individual or entity is subject.(B)ExceptionIf mandatory standards and regulations constituting applicable government standards and guidance issued by any government with jurisdiction over the individual or entity conflict with applicable government standards and guidance that are not mandatory and are issued by any other government with jurisdiction over the individual or entity or by the same government that issued the mandatory standards and regulations, the plaintiff may establish that the individual or entity did not make reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1) by establishing by clear and convincing evidence that the individual or entity was not making reasonable efforts in light of all the circumstances to comply with the mandatory standards and regulations to which the individual or entity was subject. (2)Written or published policy(A)In generalIf an individual or entity engaged in businesses, services, activities, or accommodations maintained a written or published policy on the mitigation of transmission of coronavirus at the time of the actual, alleged, feared, or potential for exposure to coronavirus that complied with, or was more protective than, the applicable government standards and guidance to which the individual or entity was subject, the individual or entity shall be presumed to have made reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1).(B)RebuttalThe plaintiff may rebut the presumption under subparagraph (A) by establishing that the individual or entity was not complying with the written or published policy at the time of the actual, alleged, feared, or potential for exposure to coronavirus.(C)Absence of a written or published policyThe absence of a written or published policy shall not give rise to a presumption that the individual or entity did not make reasonable efforts in light of all the circumstances to comply with the applicable government standards and guidance for purposes of subsection (a)(1).(3)TimingFor purposes of subsection (a)(1), a change to a policy or practice by an individual or entity before or after the actual, alleged, feared, or potential for exposure to coronavirus, shall not be evidence of liability for the actual, alleged, feared, or potential for exposure to coronavirus.(c)Third partiesNo individual or entity shall be held liable in a coronavirus exposure action for the acts or omissions of a third party, unless—(1)the individual or entity had an obligation under general common law principles to control the acts or omissions of the third party; or(2)the third party was an agent of the individual or entity.(d)MitigationChanges to the policies, practices, or procedures of an individual or entity for complying with the applicable government standards and guidance after the time of the actual, alleged, feared, or potential for exposure to coronavirus, shall not be considered evidence of liability or culpability.BLiability limitations for health care providers131.Application of subpart(a)In general(1)Cause of action(A)In generalThis subpart creates an exclusive cause of action for coronavirus-related medical liability actions.(B)LiabilityA plaintiff may prevail in a coronavirus-related medical liability action only in accordance with the requirements of this part.(C)ApplicationThe provisions of this subpart shall apply to—(i)any cause of action that is a coronavirus-related medical liability action that was filed before the date of enactment of this Act and that is pending on such date of enactment; and(ii)any coronavirus-related medical liability action filed on or after such date of enactment.(2)Preservation of liability limits and defensesExcept as otherwise explicitly provided in this subpart, nothing in this subpart expands any liability otherwise imposed or limits any defense otherwise available under Federal, State, or Tribal law.(3)ImmunityNothing in this subpart abrogates the immunity of any State, or waives the immunity of any Tribal government. The limitations on liability provided under this subpart shall control in any action properly filed against a State or Tribal government pursuant to a duly executed waiver by the State or Tribe of sovereign immunity and stating claims within the scope of this subpart. (b)Preemption and supersedure(1)In generalExcept as described in paragraphs (2) through (6), this subpart preempts and supersedes any Federal, State, or Tribal law, including statutes, regulations, rules, orders, proclamations, or standards that are enacted, promulgated, or established under common law, related to recovery for personal injuries caused by, arising out of, or related to an act or omission by a health care provider in the course of arranging for or providing coronavirus-related health care services.(2)Stricter laws not preempted or supersededNothing in this subpart shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that imposes stricter limits on damages or liabilities for personal injury caused by, arising out of, or related to an act or omission by a health care provider in the course of arranging for or providing coronavirus-related health care services, or otherwise affords greater protection to defendants in any coronavirus-related medical liability action than are provided in this subpart. Any such provision of Federal, State, or Tribal law shall be applied in addition to the requirements of this subpart and not in lieu thereof.(3)Enforcement actionsNothing in this subpart shall be construed to impair, limit, or affect the authority of the Federal Government, or of any State, local, or Tribal government to bring any criminal, civil, or administrative enforcement action against any health care provider. (4)Discrimination claimsNothing in this subpart shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that creates a cause of action for intentional discrimination on the basis of race, color, national origin, religion, sex (including pregnancy), disability, genetic information, or age. (5)Public Readiness and Emergency PreparednessNothing in this subpart shall be construed to affect the applicability of section 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d) to any act or omission involving a covered countermeasure, as defined in subsection (i) of such section in arranging for or providing coronavirus-related health care services. Nothing in this subpart shall be construed to affect the applicability of section 319F–4 of the Public Health Service Act (42 U.S.C. 247d–6e). (6)Vaccine injuryTo the extent that title XXI of the Public Health Service Act (42 U.S.C. 300aa–1 et seq.) establishes a Federal rule applicable to a civil action brought for a vaccine-related injury or death, this subpart does not affect the application of that rule to such an action.(c)Statute of limitationsA coronavirus-related medical liability action may not be commenced in any Federal, State, or Tribal government court later than 1 year after the date of the alleged harm, damage, breach, or tort, unless tolled for—(1)proof of fraud; (2)intentional concealment; or(3)the presence of a foreign body, which has no therapeutic or diagnostic purpose or effect, in the person of the injured person.132.Liability for health care professionals and health care facilities during coronavirus public health emergency(a)Requirements for liability for coronavirus-Related health care servicesNotwithstanding any other provision of law, and except as provided in subsection (b), no health care provider shall be liable in a coronavirus-related medical liability action unless the plaintiff can prove by clear and convincing evidence—(1)gross negligence or willful misconduct by the health care provider; and(2)that the alleged harm, damage, breach, or tort resulting in the personal injury was directly caused by the alleged gross negligence or willful misconduct.(b)ExceptionsFor purposes of this section, acts, omissions, or decisions resulting from a resource or staffing shortage shall not be considered willful misconduct or gross negligence.CSubstantive and procedural provisions for coronavirus-Related actions generally141.Jurisdiction(a)JurisdictionThe district courts of the United States shall have concurrent original jurisdiction of any coronavirus-related action.(b)Removal(1)In generalA coronavirus-related action of which the district courts of the United States have original jurisdiction under subsection (a) that is brought in a State or Tribal government court may be removed to a district court of the United States in accordance with section 1446 of title 28, United States Code, except that—(A)notwithstanding subsection (b)(2)(A) of such section, such action may be removed by any defendant without the consent of all defendants; and(B)notwithstanding subsection (b)(1) of such section, for any cause of action that is a coronavirus-related action that was filed in a State court before the date of enactment of this Act and that is pending in such court on such date of enactment, and of which the district courts of the United States have original jurisdiction under subsection (a), any defendant may file a notice of removal of a civil action or proceeding within 30 days of the date of enactment of this Act.(2)Procedure after removalSection 1447 of title 28, United States Code, shall apply to any removal of a case under paragraph (1), except that, notwithstanding subsection (d) of such section, a court of appeals of the United States shall accept an appeal from an order of a district court granting or denying a motion to remand the case to the State or Tribal government court from which it was removed if application is made to the court of appeals of the United States not later than 10 days after the entry of the order.142.Limitations on suits(a)Joint and several liability limitations(1)In generalAn individual or entity against whom a final judgment is entered in any coronavirus-related action shall be liable solely for the portion of the judgment that corresponds to the relative and proportionate responsibility of that individual or entity. In determining the percentage of responsibility of any defendant, the trier of fact shall determine that percentage as a percentage of the total fault of all individuals or entities, including the plaintiff, who caused or contributed to the total loss incurred by the plaintiff.(2)Proportionate liability(A)Determination of responsibilityIn any coronavirus-related action, the court shall instruct the jury to answer special interrogatories, or, if there is no jury, the court shall make findings with respect to each defendant, including defendants who have entered into settlements with the plaintiff or plaintiffs, concerning the percentage of responsibility, if any, of each defendant, measured as a percentage of the total fault of all individuals or entities who caused or contributed to the loss incurred by the plaintiff.(B)Factors for considerationIn determining the percentage of responsibility under this subsection, the trier of fact shall consider—(i)the nature of the conduct of each individual or entity found to have caused or contributed to the loss incurred by the plaintiff; and(ii)the nature and extent of the causal relationship between the conduct of each such individual or entity and the damages incurred by the plaintiff.(3)Joint liability for specific intent or fraudNotwithstanding paragraph (1), in any coronavirus-related action the liability of a defendant is joint and several if the trier of fact specifically determines that the defendant—(A)acted with specific intent to injure the plaintiff; or(B)knowingly committed fraud.(4)Right to contribution not affectedNothing in this subsection affects the right, under any other law, of a defendant to contribution with respect to another defendant determined under paragraph (3) to have acted with specific intent to injure the plaintiff or to have knowingly committed fraud.(b)Limitations on damagesIn any coronavirus-related action—(1)the award of compensatory damages shall be limited to economic losses incurred as the result of the personal injury, harm, damage, breach, or tort, except that the court may award damages for noneconomic losses if the trier of fact determines that the personal injury, harm, damage, breach, or tort was caused by the willful misconduct of the individual or entity;(2)punitive damages—(A)may be awarded only if the trier of fact determines that the personal injury to the plaintiff was caused by the willful misconduct of the individual or entity; and(B)may not exceed the amount of compensatory damages awarded; and(3)the amount of monetary damages awarded to a plaintiff shall be reduced by the amount of compensation received by the plaintiff from another source in connection with the personal injury, harm, damage, breach, or tort, such as insurance or reimbursement by a government.(c)Preemption and supersedure(1)In generalExcept as described in paragraphs (2) and (3), this section preempts and supersedes any Federal, State, or Tribal law, including statutes, regulations, rules, orders, proclamations, or standards that are enacted, promulgated, or established under common law, related to joint and several liability, proportionate or contributory liability, contribution, or the award of damages for any coronavirus-related action.(2)Stricter laws not preempted or supersededNothing in this section shall be construed to affect the applicability of any provision of any Federal, State, or Tribal law that—(A)limits the liability of a defendant in a coronavirus-related action to a lesser degree of liability than the degree of liability determined under this section; (B)otherwise affords a greater degree of protection from joint or several liability than is afforded by this section; or(C)limits the damages that can be recovered from a defendant in a coronavirus-related action to a lesser amount of damages than the amount determined under this section. (3)Public Readiness and Emergency PreparednessNothing in this subpart shall be construed to affect the applicability of section 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d) to any act or omission involving a covered countermeasure, as defined in subsection (i) of such section in arranging for or providing coronavirus-related health care services. Nothing in this subpart shall be construed to affect the applicability of section 319F–4 of the Public Health Service Act (42 U.S.C. 247d–6e). 143.Procedures for suit in district courts of the United States(a)Pleading with particularityIn any coronavirus-related action filed in or removed to a district court of the United States—(1)the complaint shall plead with particularity—(A)each element of the plaintiff’s claim; and(B)with respect to a coronavirus exposure action, all places and persons visited by the person on whose behalf the complaint was filed and all persons who visited the residence of the person on whose behalf the complaint was filed during the 14-day period before the onset of the first symptoms allegedly caused by coronavirus, including—(i)each individual or entity against which a complaint is filed, along with the factual basis for the belief that such individual or entity was a cause of the personal injury alleged; and(ii)every other person or place visited by the person on whose behalf the complaint was filed and every other person who visited the residence of the person on whose behalf the complaint was filed during such period, along with the factual basis for the belief that these persons and places were not the cause of the personal injury alleged; and(2)the complaint shall plead with particularity each alleged act or omission constituting gross negligence or willful misconduct that resulted in personal injury, harm, damage, breach, or tort.(b)Separate statements concerning the nature and amount of damages and required state of mind(1)Nature and amount of damagesIn any coronavirus-related action filed in or removed to a district court of the United States in which monetary damages are requested, there shall be filed with the complaint a statement of specific information as to the nature and amount of each element of damages and the factual basis for the damages calculation.(2)Required state of mindIn any coronavirus-related action filed in or removed to a district court of the United States in which a claim is asserted on which the plaintiff may prevail only on proof that the defendant acted with a particular state of mind, there shall be filed with the complaint, with respect to each element of that claim, a statement of the facts giving rise to a strong inference that the defendant acted with the required state of mind.(c)Verification and medical records(1)Verification requirement(A)In generalThe complaint in a coronavirus-related action filed in or removed to a district court of the United States shall include a verification, made by affidavit of the plaintiff under oath, stating that the pleading is true to the knowledge of the deponent, except as to matters specifically identified as being alleged on information and belief, and that as to those matters the plaintiff believes it to be true.(B)Identification of matters alleged upon information and beliefAny matter that is not specifically identified as being alleged upon the information and belief of the plaintiff, shall be regarded for all purposes, including a criminal prosecution, as having been made upon the knowledge of the plaintiff.(2)Materials requiredIn any coronavirus-related action filed in or removed to a district court of the United States, the plaintiff shall file with the complaint—(A)an affidavit by a physician or other qualified medical expert who did not treat the person on whose behalf the complaint was filed that explains the basis for such physician’s or other qualified medical expert’s belief that such person suffered the personal injury, harm, damage, breach, or tort alleged in the complaint; and (B)certified medical records documenting the alleged personal injury, harm, damage, breach, or tort.(d)Application with Federal rules of civil procedureThis section applies exclusively to any coronavirus-related action filed in or removed to a district court of the United States and, except to the extent that this section requires additional information to be contained in or attached to pleadings, nothing in this section is intended to amend or otherwise supersede applicable rules of Federal civil procedure.(e)Civil discovery for actions in district courts of the United States(1)TimingNotwithstanding any other provision of law, in any coronavirus-related action filed in or removed to a district court of the United States, no discovery shall be allowed before—(A)the time has expired for the defendant to answer or file a motion to dismiss; and(B)if a motion to dismiss is filed, the court has ruled on the motion.(2)StandardNotwithstanding any other provision of law, the court in any coronavirus-related action that is filed in or removed to a district court of the United States—(A)shall permit discovery only with respect to matters directly related to material issues contested in the coronavirus-related action; and(B)may compel a response to a discovery request (including a request for admission, an interrogatory, a request for production of documents, or any other form of discovery request) under rule 37 of the Federal Rules of Civil Procedure, only if the court finds that—(i)the requesting party needs the information sought to prove or defend as to a material issue contested in such action; and(ii)the likely benefits of a response to such request equal or exceed the burden or cost for the responding party of providing such response.(f)Interlocutory appeal and stay of discoveryThe courts of appeals of the United States shall have jurisdiction of an appeal from a motion to dismiss that is denied in any coronavirus-related action in a district court of the United States. The district court shall stay all discovery in such a coronavirus-related action until the court of appeals has disposed of the appeal.(g)Class actions and multidistrict litigation proceedings(1)Class actionsIn any coronavirus-related action that is filed in or removed to a district court of the United States and is maintained as a class action or multidistrict litigation—(A)an individual or entity shall only be a member of the class if the individual or entity affirmatively elects to be a member; and(B)the court, in addition to any other notice required by applicable Federal or State law, shall direct notice of the action to each member of the class, which shall include—(i)a concise and clear description of the nature of the action;(ii)the jurisdiction where the case is pending; and(iii)the fee arrangements with class counsel, including—(I)the hourly fee being charged; or(II)if it is a contingency fee, the percentage of the final award which will be paid, including an estimate of the total amount that would be paid if the requested damages were to be granted; and(III)if the cost of the litigation is being financed, a description of the financing arrangement.(2)Multidistrict litigations(A)Trial prohibitionIn any coordinated or consolidated pretrial proceedings conducted pursuant to section 1407(b) of title 28, United States Code, the judge or judges to whom coronavirus-related actions are assigned by the Judicial Panel on Multidistrict Litigation may not conduct a trial in a coronavirus-related action transferred to or directly filed in the proceedings unless all parties to that coronavirus-related action consent.(B)Review of ordersThe court of appeals of the United States having jurisdiction over the transferee district court shall permit an appeal to be taken from any order issued in the conduct of coordinated or consolidated pretrial proceedings conducted pursuant to section 1407(b) of title 28, United States Code, if the order is applicable to 1 or more coronavirus-related actions and an immediate appeal from the order may materially advance the ultimate termination of 1 or more coronavirus-related actions in the proceedings.144.Demand letters; cause of action(a)Cause of actionIf any person transmits or causes another to transmit in any form and by any means a demand for remuneration in exchange for settling, releasing, waiving, or otherwise not pursuing a claim that is, or could be, brought as part of a coronavirus-related action, the party receiving such a demand shall have a cause of action for the recovery of damages occasioned by such demand and for declaratory judgment in accordance with chapter 151 of title 28, United States Code, if the claim for which the letter was transmitted was meritless.(b)DamagesDamages available under subsection (a) shall include—(1)compensatory damages including costs incurred in responding to the demand; and(2)punitive damages, if the court determines that the defendant had knowledge or was reckless with regard to the fact that the claim was meritless.(c)Attorney’s fees and costsIn an action commenced under subsection (a), if the plaintiff is a prevailing party, the court shall, in addition to any judgment awarded to a plaintiff, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.(d)JurisdictionThe district courts of the United States shall have concurrent original jurisdiction of all claims arising under subsection (a).(e)Enforcement by the attorney general(1)In generalWhenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of transmitting demands for remuneration in exchange for settling, releasing, waiving, or otherwise not pursuing a claim that is, or could be, brought as part of a coronavirus-related action and that is meritless, the Attorney General may commence a civil action in any appropriate district court of the United States.(2)ReliefIn a civil action under paragraph (1), the court may, to vindicate the public interest, assess a civil penalty against the respondent in an amount not exceeding $50,000 per transmitted demand for remuneration in exchange for settling, releasing, waiving or otherwise not pursuing a claim that is meritless.(3)Distribution of civil penaltiesIf the Attorney General obtains civil penalties in accordance with paragraph (2), the Attorney General shall distribute the proceeds equitably among those persons aggrieved by the respondent’s pattern or practice of transmitting demands for remuneration in exchange for settling, releasing, waiving or otherwise not pursuing a claim that is meritless.DRelation to labor and employment laws151.Limitation on violations under specific laws(a)In general(1)DefinitionIn this subsection, the term covered Federal employment law means any of the following:(A)The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) (including any standard included in a State plan approved under section 18 of such Act (29 U.S.C. 667)).(B)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).(C)The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.).(D)The Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).(E)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.).(F)Title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.).(G)Title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.).(2)LimitationNotwithstanding any provision of a covered Federal employment law, in any action, proceeding, or investigation resulting from or related to an actual, alleged, feared, or potential for exposure to coronavirus, or a change in working conditions caused by a law, rule, declaration, or order related to coronavirus, an employer shall not be subject to any enforcement proceeding or liability under any provision of a covered Federal employment law if the employer—(A)was relying on and generally following applicable government standards and guidance;(B)knew of the obligation under the relevant provision; and(C)attempted to satisfy any such obligation by—(i)exploring options to comply with such obligations and with the applicable government standards and guidance (such as through the use of virtual training or remote communication strategies);(ii)implementing interim alternative protections or procedures; or(iii)following guidance issued by the relevant agency with jurisdiction with respect to any exemptions from such obligation.(b)Public accommodation laws(1)DefinitionsIn this subsection—(A)the term auxiliary aids and services has the meaning given the term in section 4 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12103);(B)the term covered public accommodation law means—(i)title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181 et seq.); or(ii)title II of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.);(C)the term place of public accommodation means—(i)a place of public accommodation, as defined in section 201 of the Civil Rights Act of 1964 (42 U.S.C. 2000a); or(ii)a public accommodation, as defined in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181); and(D)the term public health emergency period means a period designated a public health emergency period by a Federal, State, or local government authority.(2)Actions and measures during a public health emergency(A)In generalNotwithstanding any other provision of law or regulation, during any public health emergency period, no person who owns, leases (or leases to), or operates a place of public accommodation shall be liable under, or found in violation of, any covered public accommodation law for any action or measure taken regarding coronavirus and that place of public accommodation, if such person—(i)has determined that the significant risk of substantial harm to public health or the health of employees cannot be reduced or eliminated by reasonably modifying policies, practices, or procedures, or the provision of an auxiliary aid or service; or(ii)has offered such a reasonable modification or auxiliary aid or service but such offer has been rejected by the individual protected by the covered law.(B)Required waiver prohibitedFor purposes of this subsection, no person who owns, leases (or leases to), or operates a place of public accommodation shall be required to waive any measure, requirement, or recommendation that has been adopted in accordance with a requirement or recommendation issued by the Federal Government or any State or local government with regard to coronavirus, in order to offer such a reasonable modification or auxiliary aids and services. 152.Liability for conducting testing at workplaceNotwithstanding any other provision of Federal, State, or local law, an employer, or other person who hires or contracts with other individuals to provide services, that conducts tests for coronavirus on the employees of the employer or persons hired or contracted to provide services shall not be liable for any action or personal injury directly resulting from such testing, except for those personal injuries caused by the gross negligence or intentional misconduct of the employer or other person. 153.Joint employment and independent contractingNotwithstanding any other provision of Federal or State law, including any covered Federal employment law (as defined in section 181(a)), the Labor Management Relations Act, 1947 (29 U.S.C. 141 et seq.), the Employment Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), and the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), it shall not constitute evidence of a joint employment relationship or employment relationship for any employer to provide or require, for an employee of another employer or for an independent contractor, any of the following:(1)Coronavirus-related policies, procedures, or training. (2)Personal protective equipment or training for the use of such equipment.(3)Cleaning or disinfecting services or the means for such cleaning or disinfecting.(4)Workplace testing for coronavirus.(5)Temporary assistance due to coronavirus, including financial assistance or other health and safety benefits. 154.Exclusion of certain notification requirements as a result of the COVID–19 public health emergency(a)DefinitionsSection 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)) is amended—(1)in paragraph (2), by adding before the semicolon at the end the following: and the shutdown, if occurring during the covered period, is not a result of the COVID–19 national emergency;(2)in paragraph (3)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by adding and at the end; and(C)by adding at the end the following:(C)if occurring during the covered period, is not a result of the COVID–19 national emergency;;(3)in paragraph (7), by striking and;(4)in paragraph (8), by striking the period at the end and inserting a semicolon; and(5)by adding at the end the following:(9)the term covered period means the period that—(A)begins on January 1, 2020; and(B)ends 90 days after the last date of the COVID–19 national emergency; and(10)the term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19)..(b)Exclusion from definition of employment lossSection 2(b) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(b)) is amended by adding at the end the following:(3)Notwithstanding subsection (a)(6), during the covered period an employee may not be considered to have experienced an employment loss if the termination, layoff exceeding 6 months, or reduction in hours of work of more than 50 percent during each month of any 6-month period involved is a result of the COVID–19 national emergency..IIProducts161.Applicability of the targeted liability protections for pandemic and epidemic products and security countermeasures with respect to COVID–19(a)In generalSection 319F–3(i)(1) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(1)) is amended—(1)in subparagraph (C), by striking ; or and inserting a semicolon;(2)in subparagraph (D), by striking the period and inserting ; or; and(3)by adding at the end the following:(E)a drug (as such term is defined in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act), biological product (including a vaccine) (as such term is defined in section 351(i)), or device (as such term is defined in section 201(h) of the Federal Food, Drug, and Cosmetic Act) that—(i)is the subject of a notice of use of enforcement discretion issued by the Secretary if such drug, biological product, or device is used—(I)when such notice is in effect;(II)within the scope of such notice; and(III)in compliance with other applicable requirements of the Federal Food, Drug, and Cosmetic Act that are not the subject of such notice;(ii)in the case of a device, is exempt from the requirement under section 510(k) of the Federal Food, Drug, and Cosmetic Act; or(iii)in the case of a drug—(I)meets the requirements for marketing under a final administrative order under section 505G of the Federal Food, Drug, and Cosmetic Act; or(II)is marketed in accordance with section 505G(a)(3) of such Act..(b)Clarifying means of distributionSection 319F–3(a)(5) of the Public Health Service Act (42 U.S.C. 247d–6d(a)(5)) is amended by inserting by, or in partnership with, Federal, State, or local public health officials or the private sector after distribution the first place it appears.(c)No change to Administrative Procedure Act application to enforcement discretion exerciseSection 319F–3 of the Public Health Service Act (42 U.S.C. 247d–6d) is amended by adding at the end the following:(j)Rule of constructionNothing in this section shall be construed—(1)to require use of procedures described in section 553 of title 5, United States Code, for a notice of use of enforcement discretion for which such procedures are not otherwise required; or(2)to affect whether such notice constitutes final agency action within the meaning of section 704 of title 5, United States Code..IIIGeneral provisions171.SeverabilityIf any provision of this subtitle, an amendment made by this subtitle, or the application of such a provision or amendment to any person or circumstance is held to be unconstitutional, the remaining provisions of and amendments made by this subtitle, as well as the application of such provision or amendment to any person other than the parties to the action holding the provision or amendment to be unconstitutional, or to any circumstances other than those presented in such action, shall not be affected thereby.IIThe Next Great American Economic Recovery: Job Creation201.Expensing of certain property(a)Permanent full expensing for qualified property(1)In generalParagraph (6) of section 168(k) of the Internal Revenue Code of 1986 is amended to read as follows:(6)Applicable percentageFor purposes of this subsection, the term applicable percentage means, in the case of property placed in service (or, in the case of a specified plant described in paragraph (5), a plant which is planted or grafted) after September 27, 2017, 100 percent..(2)Conforming amendments(A)Section 168(k) of such Code is amended—(i)in paragraph (2)—(I)in subparagraph (A)—(aa)in clause (i)(V), by inserting and at the end,(bb)in clause (ii), by striking clause (ii) of subparagraph (E), and and inserting clause (i) of subparagraph (E)., and(cc)by striking clause (iii),(II)in subparagraph (B)—(aa)in clause (i)—(AA)by striking subclauses (II) and (III), and(BB)by redesignating subclauses (IV) through (VI) as subclauses (II) through (IV), respectively,(bb)by striking clause (ii), and(cc)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively,(III)in subparagraph (C)—(aa)in clause (i), by striking and subclauses (II) and (III) of subparagraph (B)(i), and(bb)in clause (ii), by striking subparagraph (B)(iii) and inserting subparagraph (B)(ii), and(IV)in subparagraph (E)—(aa)by striking clause (i), and(bb)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively, and(ii)in paragraph (5)(A), by striking planted before January 1, 2027, or is grafted before such date to a plant that has already been planted, and inserting planted or grafted.(B)Section 460(c)(6)(B) of such Code is amended by striking which and all that follows through the period and inserting which has a recovery period of 7 years or less..(3)Effective dateThe amendments made by this subsection shall take effect as if included in section 13201 of Public Law 115–97.(b)Neutral cost recovery depreciation adjustment for residential rental property and nonresidential real property(1)In generalSection 168 of the Internal Revenue Code of 1986 is amended by adding at the end thereof the following new subsection:(n)Neutral cost recovery depreciation adjustment for residential rental property and nonresidential real property(1)In generalIn the case of any applicable property, the deduction under this section with respect to such property for any taxable year after the taxable year during which the property is placed in service shall be—(A)the amount determined under this section for such taxable year without regard to this subsection, multiplied by(B)the applicable neutral cost recovery ratio for such taxable year.(2)Applicable neutral cost recovery ratioFor purposes of paragraph (1), the applicable neutral cost recovery ratio for the applicable property for any taxable year is the number determined by—(A)dividing—(i)the gross domestic product deflator for the calendar quarter ending in such taxable year which corresponds to the calendar quarter during which the property was placed in service by the taxpayer, by(ii)the gross domestic product deflator for the calendar quarter during which the property was placed in service by the taxpayer, and(B)then multiplying the number determined under subparagraph (A) by the number equal to 1.03 to the nth power where n is the number of full years in the period beginning on the 1st day of the calendar quarter during which the property was placed in service by the taxpayer and ending on the day before the beginning of the corresponding calendar quarter ending during such taxable year.The applicable neutral cost recovery ratio shall never be less than 1. The applicable neutral cost recovery ratio shall be rounded to the nearest 1/1000. (3)Special rule for existing propertyIn the case of any applicable property which is placed in service before the date of enactment of this subsection, subparagraphs (A)(ii) and (B) of paragraph (2) shall be applied by substituting calendar quarter which includes the date of enactment of this subsection for calendar quarter during which the property was placed in service by the taxpayer each place it appears.(4)Gross domestic product deflatorFor purposes of paragraph (2), the gross domestic product deflator for any calendar quarter is the implicit price deflator for the gross domestic product for such quarter (as shown in the first revision thereof).(5)Election not to have subsection applyThis subsection shall not apply to any applicable property if the taxpayer elects not to have this subsection apply to such property. Such an election, once made, shall be irrevocable.(6)Additional deduction not to affect basis or recapture(A)In generalThe additional amount determined under this section by reason of this subsection shall not be taken into account in determining the adjusted basis of any applicable property or of any interest in a pass-thru entity which holds such property and shall not be treated as a deduction for depreciation for purposes of sections 1245 and 1250.(B)Pass-thru entity definedFor purposes of subparagraph (A), the term pass-thru entity means—(i)a regulated investment company,(ii)a real estate investment trust,(iii)an S corporation,(iv)a partnership,(v)an estate or trust, and(vi)a common trust fund.(7)Applicable propertyFor purposes of this subsection, the term applicable property means residential rental property or nonresidential real property (as such terms are defined in subsection (e)(2))..(2)Minimum tax treatmentParagraph (1) of section 56(a) of such Code is amended by adding at the end thereof the following new subparagraph:(E)Use of neutral cost recovery ratioIn the case of property to which section 168(n) applies, the deduction allowable under this paragraph with respect to such property for any taxable year (after the taxable year during which the property is placed in service) shall be—(i)the amount so allowable for such taxable year without regard to this subparagraph, multiplied by(ii)the applicable neutral cost recovery ratio for such taxable year (as determined under section 168(n)).This subparagraph shall not apply to any property with respect to which there is an election in effect not to have section 168(n) apply..(3)Effective dateThe amendments made by this subsection shall apply to property placed in service before, on, or after the date of the enactment of this Act, with respect to taxable years ending on or after such date. (c)Elimination of amortization of research and experimental expenditures(1)In generalSubpart A of part III of subtitle C of title I of Public Law 115–97 is amended by striking section 13206.(2)Effective dateThe amendment made by this subsection shall take effect on the date of the enactment of this Act. 202.Temporary suspension of payroll taxes(a)In generalNotwithstanding any other provision of law—(1)with respect to remuneration received for pay periods ending during the payroll tax suspension period, the rate of tax under 3101(a) of the Internal Revenue Code of 1986 shall be 0 percent,(2)with respect to compensation received for pay periods ending during the payroll tax suspension period, the rate of tax under 3201(a) of such Code shall be 0 percent,(3)with respect to remuneration paid for pay periods ending during the payroll tax suspension period, the rate of tax under section 3111(a) of such Code shall be 0 percent (including for purposes of determining the applicable percentage under section 3221(a) of such Code), and(4)with respect to self-employment income derived by an individual during the payroll tax suspension period, the rate of tax under section 1401(a) of such Code shall be 0 percent. (b)Coordination with deductions for employment taxes(1)Deduction in computing net earnings from self-employmentFor purposes of applying section 1402(a)(12) of the Internal Revenue Code of 1986, the rate of tax imposed by section 1401(a) of such Code shall be determined without regard to the reduction in such rate under this section.(2)Individual deductionIn the case of the taxes imposed by section 1401 of such Code for any taxable year which begins in the payroll tax holiday period, the deduction under section 164(f) of such Code with respect to such taxes shall be determined without regard to the reduction in such rate under this section.(c)Payroll tax suspension periodFor purposes of this section, the term payroll tax suspension period means the period beginning on the day after the date of the enactment of this Act and ending on December 31, 2020. (d)WagesFor purposes of this section, the term wages means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and compensation (as defined in section 3231(e) of such Code).(e)Other termsAny term used in this section which is also used in chapter 21 or 22 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter.(f)Employer notificationThe Secretary of the Treasury (or such Secretary's delegate) shall notify employers of the payroll tax suspension period in any manner the Secretary deems appropriate.(g)Coordination with delay of payment of employer payroll taxesSection 2302(d)(2) of the CARES Act (Public Law 116–136) is amended by striking January 1, 2021 and inserting the date of the enactment of the RECOVERY Act. (h)RegulationsThe Secretary of the Treasury (or such Secretary’s delegate) shall issue such regulations or other guidance as necessary to carry out the purposes of this section.(i)Transfers of funds(1)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted.(2)Coordination with other Federal lawsFor purposes of applying any provision of Federal law other than the provisions of the Internal Revenue Code of 1986, the rate of tax in effect under section 3101(a) of such Code shall be determined without regard to the reduction in such rate under this section.203.Onshoring Rare Earths Act(a)Permanent full expensing for property used To extract critical minerals and metals within the United States(1)In generalSection 168(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(11)Special rule for property used in the mining, reclaiming, or recycling of critical minerals and metals within the United States(A)In generalIn the case of any qualified property which is substantially involved in mining, reclaiming, or recycling critical minerals and metals from deposits in the United States, the applicable percentage shall be 100 percent.(B)Critical minerals and metalsFor purposes of this paragraph, the term critical minerals and metals means cerium, cobalt, dysprosium, erbium, europium, gadolinium, graphite, holmium, lanthanum, lithium, lutetium, manganese, neodymium, praseodymium, promethium, samarium, scandium, terbium, thulium, ytterbium, and yttrium..(2)Effective dateThe amendment made by this subsection shall apply to property placed in service after December 31, 2019.(b)Permanent full expensing for nonresidential real property used in the mining, reclaiming, or recycling of critical minerals and metals within the United States(1)In generalSection 168 of the Internal Revenue Code of 1986, as amended by this Act, is further amended by adding at the end the following new subsection:(o)Special allowance for nonresidential real property used in the mining, reclaiming, or recycling of critical minerals and metals within the United States(1)New structuresIn the case of any qualified real property—(A)(i)if such property is placed in service on or after the date of enactment of this subsection, the depreciation deduction provided by section 167(a) for the taxable year in which such property is placed in service shall include an allowance equal to 100 percent of the adjusted basis of such property, or(ii)if such property was placed in service before the date of enactment of this subsection, the depreciation deduction provided by section 167(a) for the first taxable year beginning after such date shall include an allowance equal to 100 percent of the adjusted basis of such property, and(B)the adjusted basis of such property shall be reduced by the amount of such deduction before computing the amount otherwise allowable as a depreciation deduction under this chapter for such taxable year and any subsequent taxable year.(2)Qualified real propertyFor purposes of this subsection, the term qualified real property means any nonresidential real property which is substantially involved in mining, reclaiming, or recycling critical minerals and metals (as defined in subsection (k)(11)(B)) from deposits in the United States..(2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning after December 31, 2019.(c)Deduction for purchase of critical minerals and metals mined, reclaimed, or recycled within the United States(1)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 176 the following new section:177.Deduction for purchase of critical minerals and metals mined, reclaimed, or recycled within the United States(a)Allowance of deductionThere shall be allowed as a deduction for the taxable year an amount equal to 200 percent of the cost paid or incurred by the taxpayer for the purchase or acquisition of critical minerals and metals (as defined in section 168(k)(11)(B)) which have been mined, reclaimed, or recycled from deposits in the United States.(b)Application with other deductionsNo deduction shall be allowed under any other provision of this chapter with respect to any expenditure with respect to which a deduction is allowed or allowable under this section to the taxpayer..(2)Conforming amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 176 the following new item: Sec. 177. Deduction for purchase of critical minerals and metals mined, reclaimed, or recycled within the United States..(3)Effective dateThe amendments made by this subsection shall apply to amounts paid or incurred after December 31, 2019. (d)Modification of prohibition on acquisition of certain sensitive materials(1)Extension of prohibition to mined, refined, and separated materialsSubsection (a)(1) of section 2533c of title 10, United States Code, is amended by striking melted or produced and inserting mined, refined, separated, melted, or produced.(2)Commercially available off-the-Shelf item exceptionSubsection (c)(3)(A)(i) of such section is amended by striking 50 percent or more tungsten and inserting 50 percent or more covered material.(e)Grant program for development of critical minerals and metals(1)EstablishmentThe Secretary of Defense, in consultation with the Secretary of the Interior, shall establish a grant program to finance pilot projects for the development of critical minerals and metals in the United States.(2)Limitation on grant awardsA grant awarded under paragraph (1) may not exceed $10,000,000.(3)Economic viabilityIn awarding grants under paragraph (1), the Secretary of Defense shall give priority to projects the Secretary determines are likely to be economically viable over the long term.(4)Secondary recoveryIn awarding grants under paragraph (1) during a fiscal year, the Secretary of Defense shall seek to award not less than 30 percent of the total amount of grants awarded during that fiscal year for projects relating to secondary recovery of critical minerals and metals.(5)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Defense $50,000,000 for each of fiscal years 2021 through 2024 to carry out the grant program established under paragraph (1).(6)DefinitionsIn this section:(A)Critical minerals and metalsThe term critical minerals and metals means cerium, cobalt, dysprosium, erbium, europium, gadolinium, graphite, holmium, lanthanum, lithium, lutetium, manganese, neodymium, praseodymium, promethium, samarium, scandium, terbium, thulium, ytterbium, and yttrium.(B)Secondary recoveryThe term secondary recovery means the recovery of minerals and metals from discarded end-use products or from waste products produced during the metal refining and manufacturing process, including from mine waste piles, acid mine drainage sludge, or byproducts produced through legacy mining and metallurgy activities.204.Eligibility of 501(c)(6) organizations for loans under the paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended—(1)in clause (v), by inserting or whether an entity described in clause (vii) employs not more than 300 employees, after clause (i)(I),; and(2)by adding at the end the following:(vii)Eligibility for certain 501(c)(6) organizations(I)In generalExcept as provided in subclause (II), any organization that is described in section 501(c)(6) of the Internal Revenue Code of 1986 and that is exempt from taxation under section 501(a) of such Code (excluding professional football leagues and organizations with the purpose of promoting or participating in a political campaign or other activity) shall be eligible to receive a covered loan if—(aa)the organization does not receive more than 10 percent of its receipts from lobbying activities; (bb)the lobbying activities of the organization do not comprise more than 10 percent of the total activities of the organization; and(cc)the organization employs not more than 300 employees.(II)Destination marketing organizationsDuring the covered period, any destination marketing organization shall be eligible to receive a covered loan if—(aa)the destination marketing organization does not receive more than 10 percent of its receipts from lobbying activities;(bb)the lobbying activities of the destination marketing organization do not comprise more than 10 percent of the total activities of the organization;(cc)the destination marketing organization employs not more than 300 employees; and(dd)the destination marketing organization—(AA)is described in section 501(c) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code; or(BB)is a quasi-governmental entity or is a political subdivision of a State or local government, including any instrumentality of those entities.(III)Timing of applicationAny organization that is eligible to receive a covered loan by reason of this clause shall submit an application for such loan not later than September 30, 2020..205.LIFT UP Act(a)Short titleThis section may be cited as the Loan Interest Forgiveness for Taxpayers Under a Pandemic Act or the LIFT UP Act.(b)In generalSection 1112(a) of the CARES Act (Public Law 116–136) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)made during the period beginning on January 1, 2015, and ending on the day before the date of enactment of this paragraph—(A)to a business concern under section 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) that is unrelated to COVID–19; or(B)under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) that is unrelated to COVID–19..206.REINS Act(a)Short titleThis section may be cited as the Regulations from the Executive in Need of Scrutiny Act of 2020.(b)PurposeThe purpose of this section is to increase accountability for and transparency in the Federal regulatory process. Section 1 of article I of the United States Constitution grants all legislative powers to Congress. Over time, Congress has excessively delegated its constitutional charge while failing to conduct appropriate oversight and retain accountability for the content of the laws it passes. By requiring a vote in Congress, the REINS Act will result in more carefully drafted and detailed legislation, an improved regulatory process, and a legislative branch that is truly accountable to the American people for the laws imposed upon them.(c)Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows:8Congressional Review of Agency RulemakingSec.801. Congressional review.802. Congressional approval procedure for major rules.803. Congressional disapproval procedure for nonmajor rules.804. Definitions.805. Judicial review.806. Exemption for monetary policy.807. Effective date of certain rules.801.Congressional review(a)(1)(A)Before a rule may take effect, the Federal agency promulgating such rule shall publish in the Federal Register a list of information on which the rule is based, including data, scientific and economic studies, and cost-benefit analyses, and identify how the public can access such information online, and shall submit to each House of the Congress and to the Comptroller General a report containing—(i)a copy of the rule;(ii)a concise general statement relating to the rule;(iii)a classification of the rule as a major or nonmajor rule, including an explanation of the classification specifically addressing each criteria for a major rule contained within subparagraphs (A) through (C) of section 804(2);(iv)a list of any other related regulatory actions intended to implement the same statutory provision or regulatory objective as well as the individual and aggregate economic effects of those actions; and(v)the proposed effective date of the rule.(B)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating the rule shall submit to the Comptroller General and make available to each House of Congress—(i)a complete copy of the cost-benefit analysis of the rule, if any, including an analysis of any jobs added or lost, differentiating between public and private sector jobs;(ii)the agency’s actions pursuant to sections 603, 604, 605, 607, and 609 of this title;(iii)the agency’s actions pursuant to sections 202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995; and(iv)any other relevant information or requirements under any other Act and any relevant Executive orders.(C)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the report to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued.(2)(A)The Comptroller General shall provide a report on each major rule to the committees of jurisdiction by the end of 15 calendar days after the submission or publication date. The report of the Comptroller General shall include an assessment of the agency’s compliance with procedural steps required by paragraph (1)(B) and an assessment of whether the major rule imposes any new limits or mandates on private-sector activity.(B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to the Comptroller General’s report under subparagraph (A).(3)A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of a joint resolution of approval described in section 802 or as provided for in the rule following enactment of a joint resolution of approval described in section 802, whichever is later.(4)A nonmajor rule shall take effect as provided by section 803 after submission to Congress under paragraph (1).(5)If a joint resolution of approval relating to a major rule is not enacted within the period provided in subsection (b)(2), then a joint resolution of approval relating to the same rule may not be considered under this chapter in the same Congress by either the House of Representatives or the Senate.(b)(1)A major rule shall not take effect unless the Congress enacts a joint resolution of approval described under section 802.(2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session days or legislative days, as applicable, beginning on the date on which the report referred to in subsection (a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), then the rule described in that resolution shall be deemed not to be approved and such rule shall not take effect.(c)(1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule may take effect for one 90-calendar-day period if the President makes a determination under paragraph (2) and submits written notice of such determination to the Congress.(2)Paragraph (1) applies to a determination made by the President by Executive order that the major rule should take effect because such rule is—(A)necessary because of an imminent threat to health or safety or other emergency;(B)necessary for the enforcement of criminal laws;(C)necessary for national security; or(D)issued pursuant to any statute implementing an international trade agreement.(3)An exercise by the President of the authority under this subsection shall have no effect on the procedures under section 802.(d)(1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any rule for which a report was submitted in accordance with subsection (a)(1)(A) during the period beginning on the date occurring—(A)in the case of the Senate, 60 session days; or(B)in the case of the House of Representatives, 60 legislative days,before the date the Congress is scheduled to adjourn a session of Congress through the date on which the same or succeeding Congress first convenes its next session, sections 802 and 803 shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for purposes of such additional review, a rule described under paragraph (1) shall be treated as though—(i)such rule were published in the Federal Register on—(I)in the case of the Senate, the 15th session day; or(II)in the case of the House of Representatives, the 15th legislative day,after the succeeding session of Congress first convenes; and(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date.(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that a report shall be submitted to Congress before a rule can take effect.(3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including other subsections of this section).802.Congressional approval procedure for major rules(a)(1)For purposes of this section, the term joint resolution means only a joint resolution addressing a report classifying a rule as major pursuant to section 801(a)(1)(A)(iii) that—(A)bears no preamble;(B)bears the following title (with blanks filled as appropriate): Approving the rule submitted by ___ relating to ___.;(C)includes after its resolving clause only the following (with blanks filled as appropriate): That Congress approves the rule submitted by ___ relating to ___.; and(D)is introduced pursuant to paragraph (2).(2)After a House of Congress receives a report classifying a rule as major pursuant to section 801(a)(1)(A)(iii), the majority leader of that House (or his or her respective designee) shall introduce (by request, if appropriate) a joint resolution described in paragraph (1)—(A)in the case of the House of Representatives, within 3 legislative days; and(B)in the case of the Senate, within 3 session days.(3)A joint resolution described in paragraph (1) shall not be subject to amendment at any stage of proceeding.(b)A joint resolution described in subsection (a) shall be referred in each House of Congress to the committees having jurisdiction over the provision of law under which the rule is issued.(c)In the Senate, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 session days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th session day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution.(d)(1)In the Senate, when the committee or committees to which a joint resolution is referred have reported, or when a committee or committees are discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.(e)In the House of Representatives, if any committee to which a joint resolution described in subsection (a) has been referred has not reported it to the House at the end of 15 legislative days after its introduction, such committee shall be discharged from further consideration of the joint resolution, and it shall be placed on the appropriate calendar. On the second and fourth Thursdays of each month it shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution that has appeared on the calendar for at least 5 legislative days to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up a joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent, and the previous question shall be considered as ordered to its passage without intervening motion. It shall not be in order to reconsider the vote on passage. If a vote on final passage of the joint resolution has not been taken by the third Thursday on which the Speaker may recognize a Member under this subsection, such vote shall be taken on that day.(f)(1)If, before passing a joint resolution described in subsection (a), one House receives from the other a joint resolution having the same text, then—(A)the joint resolution of the other House shall not be referred to a committee; and(B)the procedure in the receiving House shall be the same as if no joint resolution had been received from the other House until the vote on passage, when the joint resolution received from the other House shall supplant the joint resolution of the receiving House.(2)This subsection shall not apply to the House of Representatives if the joint resolution received from the Senate is a revenue measure.(g)If either House has not taken a vote on final passage of the joint resolution by the last day of the period described in section 801(b)(2), then such vote shall be taken on that day.(h)This section and section 803 are enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such are deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a) and superseding other rules only where explicitly so; and(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.803.Congressional disapproval procedure for nonmajor rules(a)For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the ___ relating to ___ , and such rule shall have no force or effect. (The blank spaces being appropriately filled in).(b)A joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction.(c)In the Senate, if the committee to which is referred a joint resolution described in subsection (a) has not reported such joint resolution (or an identical joint resolution) at the end of 15 session days after the date of introduction of the joint resolution, such committee may be discharged from further consideration of such joint resolution upon a petition supported in writing by 30 Members of the Senate, and such joint resolution shall be placed on the calendar.(d)(1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a committee is discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.(e)In the Senate, the procedure specified in subsection (c) or (d) shall not apply to the consideration of a joint resolution respecting a nonmajor rule—(1)after the expiration of the 60 session days beginning with the applicable submission or publication date; or(2)if the report under section 801(a)(1)(A) was submitted during the period referred to in section 801(d)(1), after the expiration of the 60 session days beginning on the 15th session day after the succeeding session of Congress first convenes.(f)If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply:(1)The joint resolution of the other House shall not be referred to a committee.(2)With respect to a joint resolution described in subsection (a) of the House receiving the joint resolution—(A)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but(B)the vote on final passage shall be on the joint resolution of the other House.804.DefinitionsFor purposes of this chapter:(1)The term Federal agency means any agency as that term is defined in section 551(1).(2)The term major rule means any rule, including an interim final rule, that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in—(A)an annual effect on the economy of $100 million or more;(B)a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or(C)significant adverse effects on competition, employment, investment, productivity, innovation, or the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.(3)The term nonmajor rule means any rule that is not a major rule.(4)The term rule has the meaning given such term in section 551, except that such term does not include—(A)any rule of particular applicability, including a rule that approves or prescribes for the future rates, wages, prices, services, or allowances therefore, corporate or financial structures, reorganizations, mergers, or acquisitions thereof, or accounting practices or disclosures bearing on any of the foregoing;(B)any rule relating to agency management or personnel; or(C)any rule of agency organization, procedure, or practice that does not substantially affect the rights or obligations of non-agency parties.(5)The term submission or publication date, except as otherwise provided in this chapter, means—(A)in the case of a major rule, the date on which the Congress receives the report submitted under section 801(a)(1); and(B)in the case of a nonmajor rule, the later of—(i)the date on which the Congress receives the report submitted under section 801(a)(1); and(ii)the date on which the nonmajor rule is published in the Federal Register, if so published.805.Judicial review(a)No determination, finding, action, or omission under this chapter shall be subject to judicial review.(b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the necessary requirements under this chapter for a rule to take effect.(c)The enactment of a joint resolution of approval under section 802 shall not be interpreted to serve as a grant or modification of statutory authority by Congress for the promulgation of a rule, shall not extinguish or affect any claim, whether substantive or procedural, against any alleged defect in a rule, and shall not form part of the record before the court in any judicial proceeding concerning a rule except for purposes of determining whether or not the rule is in effect.806.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented by the Board of Governors of the Federal Reserve System or the Federal Open Market Committee.807.Effective date of certain rulesNotwithstanding section 801—(1)any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a commercial, recreational, or subsistence activity related to hunting, fishing, or camping; or(2)any rule other than a major rule which an agency for good cause finds (and incorporates the finding and a brief statement of reasons therefore in the rule issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest,shall take effect at such time as the Federal agency promulgating the rule determines..(d)Budgetary effects of rules subject to section 802 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907(b)(2)) is amended by adding at the end the following:(E)Budgetary effects of rules subject to section 802 of title 5, United States CodeAny rule subject to the congressional approval procedure set forth in section 802 of chapter 8 of title 5, United States Code, affecting budget authority, outlays, or receipts shall be assumed to be effective unless it is not approved in accordance with such section..(e)Government Accountability Office study of rules(1)In generalThe Comptroller General of the United States shall conduct a study to determine, as of the date of enactment of this Act—(A)how many rules (as such term is defined in section 804 of title 5, United States Code) were in effect;(B)how many major rules (as such term is defined in section 804 of title 5, United States Code) were in effect; and(C)the total estimated economic cost imposed by all such rules.(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that contains the findings of the study conducted under paragraph (1).207.Bank Regulatory Relief(a)Temporary relief for community banksSection 4012(b)(2) of the CARES Act (15 U.S.C. 9050(b)(2)) is amended by striking December 31, 2020 and inserting December 31, 2021.(b)Temporary relief from troubled debt restructuringsSection 4013(a)(1) of the CARES Act (15 U.S.C. 9051(a)(1)) is amended by striking December 31, 2020 and inserting January 1, 2022.(c)Optional temporary relief from current expected credit lossesSection 4014(b)(2) of the CARES Act (15 U.S.C. 9052(b)(2)) is amended by striking December 31, 2020 and inserting January 1, 2023.208.Congressional review for coronavirus regulations(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code. (2)Emergency periodThe term emergency period means the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of 2019 novel Coronavirus (COVID–19), including any renewal thereof.(3)RegulationThe term regulation has the meaning given the term rule under section 551 of title 5, United States Code. (b)Repeal or Modification of Regulations during the emergency periodAny waiver or modification of any regulation which was made during the emergency period and is in effect as of the date of the enactment of this Act shall be treated as permanent, and such regulation shall be treated as repealed or modified, as applicable, as of the date of the enactment of this Act and thereafter, unless a Federal Regulatory Review Commission recommends the regulation should not be repealed or modified, as applicable, and a law is enacted confirming the recommendation.(c)Federal Regulatory Review Commissions(1)EstablishmentThere are established Commissions to be known as the Federal Regulatory Review Commissions.(2)MembersEach Commission shall be composed of members of the congressional committee of each jurisdiction and the head of each agency under the jurisdiction of that committee (in this subsection referred to as the members). (3)InformationMembers may obtain information from individuals with expertise in the operations and regulations of government programs.(4)Duties of the Commissions(A)Review of Federal regulationsNot later than 2 months after the date of enactment of this Act, each Commission shall submit to the Speaker of the House of Representatives and the majority leader of the Senate an official recommendation on the repeal or modification of each regulation waived or modified during the emergency period.(B)ExtensionThe deadline in subparagraph (A) may be extended for an additional month if the Congress enacts legislation extending such deadline by a vote of a majority of the House of Representatives and the Senate.(5)Report to Congress(A)Agency report on regulationsNot later than 1 month after the date of enactment of this Act, the head of each agency shall submit to each congressional committee of jurisdiction a report that includes—(i)an analysis of whether or not the agency can function without the regulation or with the modified regulation, as applicable; and(ii)an analysis of whether the regulation should be restored to its original state before the emergency period or should remain repealed or modified, as applicable.(B)Public comment period requiredThe head of an agency shall provide a public comment period before submitting a report pursuant to subparagraph (A).(6)Congressional recommendationNot later than 1 month after receiving a report from the head of each agency pursuant to paragraph (5), each committee shall submit to the Speaker of the House of Representatives and the majority leader of the Senate an official recommendation on whether or not the repealed or modified regulation should be re-established. (7)Sunset of CommissionsThe Commissions established in this subsection shall terminate on the final day of the final recommendation by each committee. 209.BEAT CHINA Act(a)Short titleThis section may be cited as the Bring Entrepreneurial Advancements To Consumers Here In North America Act or the BEAT CHINA Act.(b)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139H the following new section:139I.Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing(a)In generalIn the case of a qualified manufacturer, gross income shall not include gain from the sale or exchange of qualified relocation disposition property.(b)Qualified relocation disposition propertyFor purposes of this section—(1)In generalThe term qualified relocation disposition property means any property which—(A)is sold or exchanged by a qualified manufacturer in connection with a qualified relocation of manufacturing, and(B)was used by such qualified manufacturer in the trade or business of manufacturing a qualified medical product in the foreign country from which such manufacturing is being relocated.(2)Qualified relocation of manufacturing(A)In generalThe term qualified relocation of manufacturing means, with respect to any qualified manufacturer, the relocation of the manufacturing of a qualified medical product from a foreign country to the United States. (B)Relocation of property not requiredFor purposes of subparagraph (A), manufacturing shall not fail to be treated as relocated merely because property used in such manufacturing was not relocated.(C)Relocation of not less than equivalent productive capacity requiredFor purposes of subparagraph (A), manufacturing shall not be treated as relocated unless the property manufactured in the United States is substantially identical to the property previously manufactured in a foreign country and the increase in the units of production of such property in the United States by the qualified manufacturer is not less than the reduction in the units of production of such property in such foreign country by such qualified manufacturer. (c)Qualified manufacturerFor purposes of this section, the term qualified manufacturer means any person engaged in the trade or business of manufacturing a qualified medical product.(d)Qualified medical productFor purposes of this section, the term qualified medical product means any pharmaceutical, medical device, or medical supply..(c)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139H the following new item: Sec. 139I. Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing..(d)Effective dateThe amendments made by this section shall apply to sales and exchanges after the date of the enactment of this Act.210.Funding for SPR Petroleum Account(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $3,000,000,000 for additional amounts for the SPR Petroleum Account for necessary expenses related to the acquisition, transportation, and injection of domestic petroleum products pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), to remain available until September 30, 2021.(b)Emergency designationThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).211.Expansion of research credit for qualified small businesses(a)In generalSection 41(h) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (3)(A)(i)(I), by striking $5,000,000 and inserting $10,000,000,(2)in paragraph (4)(B)(i), by striking $250,000 and inserting $500,000, and(3)in paragraph (5)(B)(ii), by striking $250,000 and inserting $500,000.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.212.Extension of aviation excise tax holidaySection 4007 of division A of the CARES Act is amended by striking ending before January 1, 2021 and inserting ending on the date that is 1 year after the last day that the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, is in effect. IIIEstablishing Long-Term Retirement Security301.Allowance of delay in making 2020 retirement contributions(a)In generalAn eligible participant in 1 or more applicable retirement plans may make additional contributions to such plans for any taxable year beginning in 2021 or 2022 in an aggregate amount not exceeding the participant's unused 2020 contribution amount.(b)Treatment of contributions and plansFor purposes of the Internal Revenue Code of 1986—(1)Treatment of contributionsIn the case of any additional contribution to which subsection (a) applies—(A)such contribution shall not, with respect to such taxable year—(i)be subject to any otherwise applicable limitation contained in sections 401(a)(30), 402(h), 408, and 415(c), or(ii)be taken into account in applying such limitations to other contributions or benefits under such plan or any other such plan, and(B)except as provided in paragraph (2)(B), such plan shall not be treated as failing to meet the requirements of section 401(a)(4), 401(k)(3), 401(k)(11), 403(b)(12), 408(k), 410(b), or 416 by reason of the making (or the right to make) such contribution.(2)Treatment of applicable plans(A)In generalAn applicable employer plan shall not be treated as failing to meet any requirement of such Code, or failing to be operated in accordance with the terms of the plan, solely because the plan—(i)permits an eligible participant to make additional contributions described in subsection (a) for any plan year, or(ii)does not make any matching contribution (as defined in section 401(m)(4) of such Code) with respect to additional contributions described in subsection (a) for any plan year. (B)Nondiscrimination requirementThe rules of section 414(v)(4) of such Code shall apply for purposes of this section.(c)DefinitionsFor purposes of this section—(1)Applicable retirement planThe term applicable retirement plan means any plan—(A)which is—(i)a plan, arrangement, or contract to which an elective deferral (as defined in section 401(g)(3) of the Internal Revenue Code of 1986) may be made, or(ii)an individual retirement plan (as defined in section 7701(a)(37) of such Code), and(B)which allows additional contributions under this section to be made to such plan.(2)Eligible participantThe term eligible participant means, with respect to any taxable year beginning in 2021 or 2022, a participant in a plan—(A)who has an unused 2020 contribution amount, and(B)with respect to whom no other elective deferrals (or in the case of an individual retirement plan, no other contributions) may, without regard to this section, be made to the plan for such taxable year by reason of any applicable limitation described in subsection (b)(1)(A)(i) or any comparable limitation or restriction contained in the terms of the plan. In determining whether a participant is an eligible participant, the administrator of an applicable retirement plan may rely on a participant’s certification that the participant satisfies the requirements of this paragraph.(3)Unused 2020 contribution amount(A)In generalThe term unused 2020 contribution amount means, with respect to any applicable participant, the excess (if any) for the participant's last taxable year beginning in 2020 of—(i)in the case of—(I)the applicable retirement plans described in paragraph (1)(A)(i) of such participant, the applicable limitations described in subsection (b)(1)(A)(i) on aggregate contributions to such plans for such taxable year, and(II)the individual retirement plans of such participant, the applicable limitations described in subsection (b)(1)(A)(i) on aggregate contributions to such plans for such taxable year, over(ii)the aggregate contributions to such applicable retirement plans or individual retirement plans, whichever is applicable, for such taxable year (other than rollover contributions not taken into account in applying such limitations under such Code). (B)Reductions for previously used amountsThe unused 2020 contribution amount for any taxable year beginning in 2021 or 2022 shall be reduced by the portion of such amount taken into account under this section for all preceding taxable years.(C)Secretarial assistanceThe Secretary of the Treasury (or the Secretary's delegate) shall include, with returns of Federal individual income tax (or accompanying forms or instructions) for taxable years beginning in 2020 and 2021, forms or other materials which will assist participants in simply computing their unused 2020 contribution amount for each taxable year beginning in 2021 or 2022.(d)Effective dates(1)In generalThis section shall apply for years beginning after December 31, 2020.(2)Provisions relating to plan or contract amendments(A)In generalIf this paragraph applies to any plan or contract amendment—(i)such plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii) solely because the plan operates in accordance with this section, and(ii)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), such plan or contract shall not fail to meet the requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and section 204(g) of the Employee Retirement Income Security Act of 1974 by reason of such amendment.(B)Amendments to which paragraph applies(i)In generalThis paragraph shall apply to any amendment to any plan or annuity contract which—(I)is made pursuant to the provisions of this section, and(II)is made on or before the last day of the first plan year beginning on or after January 1, 2022.In the case of a governmental plan, subclause (II) shall be applied by substituting 2024 for 2022.(ii)ConditionsThis paragraph shall not apply to any amendment unless during the period beginning on the effective date of the amendment and ending on December 31, 2022, the plan or contract is operated as if such plan or contract amendment were in effect.302.Conversion of certain 2020 distributions to qualified loans for purposes of CARES Act(a)In generalAt the election of any individual, any distribution from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986) which is made on or after January 1, 2020, and before the date of the enactment of this Act may be treated for purposes of such Code and section 2202(b) of the CARES Act as a loan to which paragraphs (1) and (2) of such section 2202(b) apply.(b)LimitationSubsection (a) shall apply only to so much of any such distributions as in the aggregate does not exceed the limitation determined under section 72(p)(2)(A) of the Internal Revenue Code of 1986, applied—(1)by substituting $100,000 for $50,000 in clause (i) thereof, and(2)by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan in clause (ii) thereof. (c)Timing of loanIf subsection (a) applies to any distribution, the individual shall be treated—(1)as not having received a distribution, and(2)as having received a loan on the date the original distribution was made.(d)Employer consent, etcSubsection (a) shall not apply to any distribution unless the employer of the individual consents to the treatment of such distribution as a loan from the plan. Such consent may apply to the application of either paragraph (1) or (2) of section 2202(b) of the CARES Act, or both, with respect to any distribution.303.Indexing of certain assets for purposes of determining gain or loss(a)In GeneralPart II of subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to basis rules of general application) is amended by redesignating section 1023 as section 1024 and by inserting after section 1022 the following new section:1023.Indexing of
				certain assets for purposes of determining gain or loss(a)General
				rule(1)Indexed basis
 substituted for adjusted basisSolely for purposes of determining gain or loss on the sale or other disposition by a taxpayer (other than a corporation) of an indexed asset which has been held for more than 3 years, the indexed basis of the asset shall be substituted for its adjusted basis.(2)Exception for
 depreciation, etcThe deductions for depreciation, depletion, and amortization shall be determined without regard to the application of paragraph (1) to the taxpayer or any other person.(3)Written
 documentation requirementParagraph (1) shall apply only with respect to indexed assets for which the taxpayer has written documentation of the original purchase price paid or incurred by the taxpayer to acquire such asset.(b)Indexed
				asset(1)In
 generalFor purposes of this section, the term indexed asset means—(A)common stock in a C corporation (other than a foreign corporation), or(B)tangible property,which is a
				capital asset or property used in the trade or business (as defined
			 in section
				1231(b)).(2)Stock in certain
 foreign corporations includedFor purposes of this section—(A)In
 generalThe term indexed asset includes common stock in a foreign corporation which is regularly traded on an established securities market.(B)ExceptionSubparagraph (A) shall not apply to—(i)stock of a foreign investment company,(ii)stock in a passive foreign investment company (as defined in section 1296),(iii)stock in a foreign corporation held by a United States person who meets the requirements of section 1248(a)(2), and(iv)stock in a foreign personal holding company.(C)Treatment of
 American depository receiptsAn American depository receipt for common stock in a foreign corporation shall be treated as common stock in such corporation.(c)Indexed
 basisFor purposes of this section—(1)General ruleThe indexed basis for any asset is—(A)the adjusted basis of the asset, increased by(B)the applicable inflation adjustment.(2)Applicable
 inflation adjustmentThe applicable inflation adjustment for any asset is an amount equal to—(A)the adjusted basis of the asset, multiplied by(B)the percentage (if any) by which—(i)the gross domestic product deflator for the last calendar quarter ending before the asset is disposed of, exceeds(ii)the gross domestic product deflator for the last calendar quarter ending before the asset was acquired by the taxpayer.The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
 product deflatorThe gross domestic product deflator for any calendar quarter is the implicit price deflator for the gross domestic product for such quarter (as shown in the last revision thereof released by the Secretary of Commerce before the close of the following calendar quarter).(d)Suspension of
				holding period where diminished risk of loss; treatment of short
			 sales(1)In
 generalIf the taxpayer (or a related person) enters into any transaction which substantially reduces the risk of loss from holding any asset, such asset shall not be treated as an indexed asset for the period of such reduced risk.(2)Short
				sales(A)In
 generalIn the case of a short sale of an indexed asset with a short sale period in excess of 3 years, for purposes of this title, the amount realized shall be an amount equal to the amount realized (determined without regard to this paragraph) increased by the applicable inflation adjustment. In applying subsection (c)(2) for purposes of the preceding sentence, the date on which the property is sold short shall be treated as the date of acquisition and the closing date for the sale shall be treated as the date of disposition.(B)Short sale
 periodFor purposes of subparagraph (A), the short sale period begins on the day that the property is sold and ends on the closing date for the sale.(e)Treatment of
				regulated investment companies and real estate investment trusts(1)Adjustments at
				entity level(A)In
 generalExcept as otherwise provided in this paragraph, the adjustment under subsection (a) shall be allowed to any qualified investment entity (including for purposes of determining the earnings and profits of such entity).(B)Exception for
 corporate shareholdersUnder regulations—(i)in the case of a distribution by a qualified investment entity (directly or indirectly) to a corporation—(I)the determination of whether such distribution is a dividend shall be made without regard to this section, and(II)the amount treated as gain by reason of the receipt of any capital gain dividend shall be increased by the percentage by which the entity’s net capital gain for the taxable year (determined without regard to this section) exceeds the entity’s net capital gain for such year determined with regard to this section, and(ii)there shall be other appropriate adjustments (including deemed distributions) so as to ensure that the benefits of this section are not allowed (directly or indirectly) to corporate shareholders of qualified investment entities.For
				purposes of the preceding sentence, any amount includible in gross
			 income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend
			 and an S
				corporation shall not be treated as a corporation.(C)Exception for
 qualification purposesThis section shall not apply for purposes of sections 851(b) and 856(c).(D)Exception for
				certain taxes imposed at entity level(i)Tax on failure
 to distribute entire gainIf any amount is subject to tax under section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed under such section shall be increased by the percentage determined under subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount subject to tax under paragraph (2) or (3) of section 857(b) to the extent attributable to the excess of the net capital gain over the deduction for dividends paid determined with reference to capital gain dividends only. The first sentence of this clause shall not apply to so much of the amount subject to tax under section 852(b)(3)(A) as is designated by the company under section 852(b)(3)(D).(ii)Other
 taxesThis section shall not apply for purposes of determining the amount of any tax imposed by paragraph (4), (5), or (6) of section 857(b).(2)Adjustments to
				interests held in entity(A)Regulated
 investment companiesStock in a regulated investment company (within the meaning of section 851) shall be an indexed asset for any calendar quarter in the same ratio as—(i)the average of the fair market values of the indexed assets held by such company at the close of each month during such quarter, bears to(ii)the average of the fair market values of all assets held by such company at the close of each such month.(B)Real estate
 investment trustsStock in a real estate investment trust (within the meaning of section 856) shall be an indexed asset for any calendar quarter in the same ratio as—(i)the fair market value of the indexed assets held by such trust at the close of such quarter, bears to(ii)the fair market value of all assets held by such trust at the close of such quarter.(C)Ratio of 80
 percent or moreIf the ratio for any calendar quarter determined under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent or more, such ratio for such quarter shall be 100 percent.(D)Ratio of 20
 percent or lessIf the ratio for any calendar quarter determined under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent or less, such ratio for such quarter shall be zero.(E)Look-thru of
 partnershipsFor purposes of this paragraph, a qualified investment entity which holds a partnership interest shall be treated (in lieu of holding a partnership interest) as holding its proportionate share of the assets held by the partnership.(3)Treatment of
 return of capital distributionsExcept as otherwise provided by the Secretary, a distribution with respect to stock in a qualified investment entity which is not a dividend and which results in a reduction in the adjusted basis of such stock shall be treated as allocable to stock acquired by the taxpayer in the order in which such stock was acquired.(4)Qualified
 investment entityFor purposes of this subsection, the term qualified investment entity means—(A)a regulated investment company (within the meaning of section 851), and(B)a real estate investment trust (within the meaning of section 856).(f)Other pass-Thru
				entities(1)Partnerships(A)In
 generalIn the case of a partnership, the adjustment made under subsection (a) at the partnership level shall be passed through to the partners.(B)Special rule in
 the case of section 754 electionsIn the case of a transfer of an interest in a partnership with respect to which the election provided in section 754 is in effect—(i)the adjustment under section 743(b)(1) shall, with respect to the transferor partner, be treated as a sale of the partnership assets for purposes of applying this section, and(ii)with respect to the transferee partner, the partnership’s holding period for purposes of this section in such assets shall be treated as beginning on the date of such adjustment.(2)S
 corporationsIn the case of an S corporation, the adjustment made under subsection (a) at the corporate level shall be passed through to the shareholders. This section shall not apply for purposes of determining the amount of any tax imposed by section 1374 or 1375.(3)Common trust
 fundsIn the case of a common trust fund, the adjustment made under subsection (a) at the trust level shall be passed through to the participants.(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
 entityNotwithstanding the preceding provisions of this subsection, for purposes of determining the amount of any loss on a sale or exchange of an interest in a partnership, S corporation, or common trust fund, the adjustment made under subsection (a) shall not be taken into account in determining the adjusted basis of such interest.(g)Dispositions
				between related persons(1)In
 generalThis section shall not apply to any sale or other disposition of property between related persons except to the extent that the basis of such property in the hands of the transferee is a substituted basis.(2)Related persons
 definedFor purposes of this section, the term related persons means—(A)persons bearing a relationship set forth in section 267(b), and(B)persons treated as single employer under subsection (b) or (c) of section 414.(h)Transfers To
 increase indexing adjustmentIf any person transfers cash, debt, or any other property to another person and the principal purpose of such transfer is to secure or increase an adjustment under subsection (a), the Secretary may disallow part or all of such adjustment or increase.(i)Special
 rulesFor purposes of this section—(1)Treatment of improvements, etcIf there is an addition to the adjusted basis of any tangible property or of any stock in a corporation during the taxable year by reason of an improvement to such property or a contribution to capital of such corporation—(A)such addition shall never be taken into account under subsection (c)(1)(A) if the aggregate amount thereof during the taxable year with respect to such property or stock is less than $1,000, and(B)such addition shall be treated as a separate asset acquired at the close of such taxable year if the aggregate amount thereof during the taxable year with respect to such property or stock is $1,000 or more.A rule
				similar to the rule of the preceding sentence shall apply to any
			 other portion
				of an asset to the extent that separate treatment of such portion
			 is
				appropriate to carry out the purposes of this section.(2)Assets which are
 not indexed assets throughout holding periodThe applicable inflation adjustment shall be appropriately reduced for periods during which the asset was not an indexed asset.(3)Treatment of
 certain distributionsA distribution with respect to stock in a corporation which is not a dividend shall be treated as a disposition.(4)Section cannot
 increase ordinary lossTo the extent that (but for this paragraph) this section would create or increase a net ordinary loss to which section 1231(a)(2) applies or an ordinary loss to which any other provision of this title applies, such provision shall not apply. The taxpayer shall be treated as having a long-term capital loss in an amount equal to the amount of the ordinary loss to which the preceding sentence applies.(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
 taxpayerIf there has been a prior application of subsection (a)(1) to an asset while such asset was held by the taxpayer, the date of acquisition of such asset by the taxpayer shall be treated as not earlier than the date of the most recent such prior application.(j)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section..(b)Clerical
 amendmentThe table of sections for part II of subchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 1023 and by inserting after the item relating to section 1022 the following new item:Sec. 1023. Indexing of certain assets for
				purposes of determining gain or loss.Sec. 1024. Cross
				references..(c)Effective
 dateThe amendments made by this section shall apply to indexed assets acquired by the taxpayer after December 31, 2020, in taxable years ending after such date. 304.Retirement freedomAny individual who is otherwise entitled to benefits under part A of title XVIII of the Social Security Act may elect (in such form and manner as may be specified by the Secretary of Health and Human Services) to opt out of such entitlement. Notwithstanding any other provision of law, in the case of an individual who makes such an election, such individual—(1)may (in such form and manner as may be specified by the Secretary) subsequently choose to end such election and opt back into such entitlement (in accordance with a process determined by the Secretary) without being subject to any penalty;(2)shall not be required to opt out of benefits under title II of such Act as a condition for making such election; and(3)shall not be required to repay any amount paid under such part A for items and services furnished prior to making such election.IVFor Our Children: Safely Returning Kids to School401.Education Freedom Scholarships and Opportunity(a)Emergency education freedom grants(1)DefinitionsIn this subsection:(A)Definitions from the Internal Revenue Code of 1986The definitions in section 25E(c) of the Internal Revenue Code of 1986, as added by subsection (b), shall apply to this subsection, except as otherwise provided. (B)Emergency education freedom grant fundsThe term emergency education freedom grant funds means the amount of funds available under paragraph (2)(A) for this subsection that are not reserved under paragraph (3)(A)(i). (C)SecretaryThe term Secretary means the Secretary of Education.(D)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(2)Grants(A)Program authorizedFrom any amounts appropriated for section 18003 of division B of the CARES Act (Public Law 116–136) on or after the date of enactment of this Act, the Secretary shall, notwithstanding any other provision of title XVIII of division B of the CARES Act, use 10 percent of such amounts to carry out paragraph (3) and award emergency education freedom grants to States with approved applications, in order to enable the States to award subgrants to eligible scholarship-granting organizations under paragraph (4).(B)TimingThe Secretary shall make the allotments required under this paragraph by not later than 30 days after the date of enactment of this Act.(3)Reservation and allotments(A)In generalFrom the amounts made available under paragraph (2)(A), the Secretary shall—(i)reserve—(I)one-half of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this subsection; and(II)one-half of 1 percent of such amounts for the Secretary of the Interior, acting through the Bureau of Indian Education, to be used to provide subgrants described in paragraph (4) to eligible scholarship-granting organizations that serve students attending elementary schools or secondary schools operated or funded by the Bureau of Indian Education; and(ii)subject to subparagraph (B), allot each State that submits an approved application under this subsection the sum of—(I)the amount that bears the same relation to 20 percent of the emergency education freedom grant funds as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals, as so determined, in all such States that submitted approved applications; and(II)an amount that bears the same relationship to 80 percent of the emergency education freedom grant funds as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals, as so determined, in all such States that submitted approved applications.(B)Minimum allotmentNo State shall receive an allotment under this paragraph for a fiscal year that is less than one-half of 1 percent of the emergency education freedom grant funds available for such fiscal year. (4)Subgrants to eligible scholarship-granting organizations(A)In generalA State that receives an allotment under this subsection shall use the allotment to award subgrants, on a basis determined appropriate by the State, to eligible scholarship-granting organizations in the State.(B)Initial timing(i)States with existing tax credit scholarship programNot later than 30 days after receiving an allotment under paragraph (3)(A)(ii), a State with an existing, as of the date of application for an allotment under this subsection, tax credit scholarship program shall use not less than 50 percent of the allotment to award subgrants to eligible scholarship-granting organizations in the State.(ii)States without tax credit scholarship programsBy not later than 60 days after receiving an allotment under paragraph (3)(A)(ii), a State without a tax credit scholarship program shall use not less than 50 percent of the allotment to award subgrants to eligible scholarship-granting organizations in the State.(C)Uses of fundsAn eligible scholarship-granting organization that receives a subgrant under this paragraph—(i)may reserve not more than 5 percent of the subgrant funds for public outreach, student and family support activities, and administrative expenses related to the subgrant; and(ii)shall use not less than 95 percent of the subgrant funds to provide qualifying scholarships for qualified expenses only to individual elementary school and secondary school students who reside in the State in which the eligible scholarship-granting organization is recognized. (5)ReallocationA State shall return to the Secretary any amounts of the allotment received under this subsection that the State does not award as subgrants under paragraph (4) by March 30, 2021, and the Secretary shall reallocate such funds to the remaining eligible States in accordance with paragraph (3)(A)(ii). (6)Rules of constructionThe rules of construction under section 25E(d) of the Internal Revenue Code of 1986, as added by subsection (b), shall apply to this subsection in the same manner as such rules apply to section 25E of such Code, as so added.(b)Tax credits for contributions to eligible scholarship-Granting organizations(1)Credit for individualsSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after section 25D the following new section:25E.Contributions to eligible scholarship-granting organizations(a)Allowance of creditSubject to section 401(c)(3) of the RECOVERY Act, in the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of any qualified contributions made by the taxpayer during the taxable year.(b)Amount of creditThe credit allowed under subsection (a) for any taxable year shall not exceed 10 percent of the taxpayer’s adjusted gross income for the taxable year.(c)DefinitionsFor purposes of this section—(1)Eligible scholarship-granting organizationThe term eligible scholarship-granting organization means—(A)an organization that—(i)is described in section 501(c)(3) and exempt from taxation under section 501(a),(ii)provides qualifying scholarships to individual elementary and secondary students who—(I)reside in the State in which the eligible scholarship-granting organization is recognized, or(II)in the case of the Bureau of Indian Education, are members of a federally recognized tribe,(iii)a State identifies to the Secretary as an eligible scholarship-granting organization under section 401(c)(3)(E)(ii) of the RECOVERY Act,(iv)allocates at least 90 percent of qualified contributions to qualifying scholarships on an annual basis, and(v)provides qualifying scholarships to—(I)more than 1 eligible student,(II)more than 1 eligible family, and(III)different eligible students attending more than 1 education provider, or(B)an organization that—(i)is described in section 501(c)(3) and exempt from taxation under section 501(a), and(ii)pursuant to State law, was able, as of January 1, 2021, to receive contributions that are eligible for a State tax credit if such contributions are used by the organization to provide scholarships to individual elementary and secondary students, including scholarships for attending private schools. (2)Qualified contributionThe term qualified contribution means a contribution of cash to any eligible scholarship-granting organization.(3)Qualified expenseThe term qualified expense means any educational expense that is—(A)for an individual student’s elementary or secondary education, as recognized by the State, or(B)for the secondary education component of an individual elementary or secondary student’s career and technical education, as defined by section 3(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)). (4)Qualifying scholarshipThe term qualifying scholarship means a scholarship granted by an eligible scholarship-granting organization to an individual elementary or secondary student for a qualified expense. (5)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the outlying areas (as defined in section 1121(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331(c)), and the Department of the Interior (acting through the Bureau of Indian Education).(d)Rules of construction(1)In generalA qualifying scholarship awarded to a student from the proceeds of a qualified contribution under this section shall not be considered assistance to the school or other educational provider that enrolls, or provides educational services to, the student or the student's parents.(2)Exclusion from incomeGross income shall not include any amount received by an individual as a qualifying scholarship and such amount shall not be taken into account as income or resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of such benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.(3)Prohibition of control over nonpublic education providers(A)(i)Nothing in this section shall be construed to permit, allow, encourage, or authorize any Federal control over any aspect of any private, religious, or home education provider, whether or not a home education provider is treated as a private school or home school under State law.(ii) This section shall not be construed to exclude private, religious, or home education providers from participation in programs or services under this section.(B)Nothing in this section shall be construed to permit, allow, encourage, or authorize an entity submitting a list of eligible scholarship-granting organizations on behalf of a State pursuant to section 401(c)(3)(E) of the RECOVERY Act to mandate, direct, or control any aspect of a private or home education provider, regardless of whether or not a home education provider is treated as a private school under State law.(C)No participating State or entity acting on behalf of a State pursuant to section 401(c)(3)(E) of the RECOVERY Act shall exclude, discriminate against, or otherwise disadvantage any education provider with respect to programs or services under this section based in whole or in part on the provider’s religious character or affiliation, including religiously based or mission-based policies or practices.(4)Parental rights to use scholarshipsNo participating State or entity acting on behalf of a State pursuant to section 401(c)(3)(E) of the RECOVERY Act shall disfavor or discourage the use of qualifying scholarships for the purchase of elementary and secondary education services, including those services provided by private or nonprofit entities, such as faith-based providers.(5)State and local authorityNothing in this section shall be construed to modify a State or local government’s authority and responsibility to fund education.(e)Denial of double benefitThe Secretary shall prescribe such regulations or other guidance to ensure that the sum of the tax benefits provided by Federal, State, or local law for a qualified contribution receiving a Federal tax credit in any taxable year does not exceed the sum of the qualified contributions made by the taxpayer for the taxable year.(f)Carryforward of creditIf a tax credit allowed under this section is not fully used within the applicable taxable year because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years.(g)ElectionThis section shall apply to a taxpayer for a taxable year only if the taxpayer elects to have this section apply for such taxable year.(h)Alternative minimum taxFor purposes of calculating the alternative minimum tax under section 55, a taxpayer may use any credit received for a qualified contribution under this section..(2)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Contributions to eligible scholarship-granting organizations..(3)Credit for corporationsSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Contributions to eligible scholarship-granting organizations(a)Allowance of creditSubject to section 401(c)(3) of the RECOVERY Act, for purposes of section 38, in the case of a domestic corporation, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of any qualified contributions (as defined in section 25E(c)(2)) made by such corporation taxpayer during the taxable year.(b)Amount of creditThe credit allowed under subsection (a) for any taxable year shall not exceed 5 percent of the taxable income (as defined in section 170(b)(2)(D)) of the domestic corporation for such taxable year.(c)Additional provisionsFor purposes of this section, any qualified contributions made by a domestic corporation shall be subject to the provisions of section 25E (including subsection (d) of such section), to the extent applicable.(d)ElectionThis section shall apply to a taxpayer for a taxable year only if the taxpayer elects to have this section apply for such taxable year..(4)Credit part of general business creditSection 38(b) is amended—(A)by striking plus at the end of paragraph (32);(B)by striking the period at the end of paragraph (33) and inserting , plus; and(C)by adding at the end the following new paragraph:(34)the credit for qualified contributions determined under section 45U(a)..(5)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:Sec. 45U. Contributions to eligible scholarship-granting organizations..(6)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2020.(c)Education Freedom Scholarships web portal and administration(1)In generalThe Secretary of the Treasury shall, in coordination with the Secretary of Education, establish, host, and maintain a web portal that—(A)lists all eligible scholarship-granting organizations;(B)enables a taxpayer to make a qualifying contribution to 1 or more eligible scholarship-granting organizations and to immediately obtain both a pre-approval of a tax credit for that contribution and a receipt for tax filings;(C)provides information about the tax benefits under sections 25E and 45U of the Internal Revenue Code of 1986; and(D)enables a State to submit and update information about its programs and its eligible scholarship-granting organizations for informational purposes only, including information on— (i)student eligibility;(ii)allowable educational expenses;(iii)the types of allowable education providers;(iv)the percentage of funds an organization may use for program administration; and(v)the percentage of total contributions the organization awards in a calendar year. (2)Nonportal contributionsA taxpayer may opt to make a contribution directly to an eligible scholarship-granting organization, instead of through the web portal described in paragraph (1), provided that the taxpayer, or the eligible scholarship-granting organization on behalf of the taxpayer, applies for, and receives, pre-approval for a tax credit from the Secretary of the Treasury in coordination with the Secretary of Education.(3)National and State limitations on credits(A)National limitationFor each fiscal year, the total amount of qualifying contributions for which a credit is allowed under sections 25E and 45U of the Internal Revenue Code of 1986 shall not exceed $5,000,000,000.(B)Allocation of limitation(i)Initial allocationsFor each calendar year, with respect to the limitation under subparagraph (A), the Secretary of the Treasury, in consultation with the Secretary of Education, shall—(I)allocate to each State an amount equal to the sum of the qualifying contributions made in the State in the previous year; and(II)from any amounts remaining following allocations made under subclause (I), allocate to each participating State an amount equal to the sum of—(aa)an amount that bears the same relationship to 20 percent of such remaining amount as the number of individuals aged 5 through 17 in the State, as determined by the Secretary of Education on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and(bb)an amount that bears the same relationship to 80 percent of such remaining amount as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary of Education, on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined. (ii)Minimum allocationNotwithstanding clause (i), no State receiving an allocation under this subsection may receive less than one-half of 1 percent of the amount allocated for a fiscal year.(iii)Alternative allocation(I)In generalNot later than the end of the fifth year of the program or 1 year after the end of the first fiscal year for which the total amount of credits claimed under section 25E and section 45U of the Internal Revenue Code of 1986 is $2,500,000,000 or more, whichever comes first, the Secretary of the Treasury, in consultation with the Secretary of Education, shall, by regulation, provide for an alternative allocation method that shall take effect beginning with the first fiscal year after such regulation takes effect.(II)Alternative allocation methodThe alternative allocation method shall be expressed as a formula based on a combination of the following data for each State, as reported by the State to the Secretary of the Treasury:(aa)The relative percentage of students in the State who receive an elementary or secondary scholarship through a State program that is financed through State tax-credited donations or appropriations and that permits the elementary or secondary scholarship to be used to attend a private school.(bb)The total amount of all elementary and secondary scholarships awarded through a State program that is financed through State tax-credited donations or appropriations compared to the total amount of current State and local expenditures for free public education in the State.(III)Allocation formulaFor any fiscal year to which subclause (I) applies, the Secretary of the Treasury, in consultation with the Secretary of Education, shall—(aa)for each State, allocate an amount equal to the sum of the qualifying contributions made in the State in the previous year;(bb)allocate 2/3 of the remaining amount (after application of item (aa)) of the national limitation for that year using the alternative allocation method under subclause (II); and(cc)allocate 1/3 of the remaining amount (after application of item (aa) and (bb)) in accordance with clause (i)(II).(IV)IneligibilityFor any fiscal year to which subclause (I) applies, a State that does not provide the Secretary of the Treasury with information described in subclause (II) is not eligible to receive an allocation through the alternative allocation method under such subclause.(C)Allowable partnershipsA State may choose to administer the allocation it receives under subparagraph (B) in partnership with 1 or more States, provided that the eligible scholarship-granting organizations in each partner State serve students who reside in all States in the partnership.(D)Total allocationA State’s allocation, for any fiscal year, is the sum of the amount determined for such State under clauses (i) and (ii) of subparagraph (B), except as provided in subparagraph (B)(iii).(E)Allocation and adjustments(i)Initial allocation to StatesNot later than November 1 of the year preceding a year for which there is a national limitation on credits under subparagraph (A) (referred to in this subsection as the applicable year), or as early as practicable with respect to the first year, the Secretary of the Treasury shall announce the State allocations under subparagraph (B) for the applicable year.(ii)List of eligible scholarship-granting organizations(I)In generalNot later than January 1 of each applicable year, or as early as practicable with respect to the first year, each State shall provide the Secretary of the Treasury a list of eligible scholarship-granting organizations, including a certification that the entity submitting the list on behalf of the State has the authority to perform this function.(II)Rule of constructionNeither this subsection nor any other Federal law shall be construed as limiting the entities that may submit the list on behalf of a State.(iii)Reallocation of unclaimed creditsThe Secretary of the Treasury shall reallocate a State’s allocation to other States, in accordance with subparagraph (B), if the State—(I)chooses not to identify scholarship-granting organizations under clause (ii) in any applicable year; or(II)does not have an existing eligible scholarship-granting organization.(iv)ReallocationOn or after April 1 of any applicable year, the Secretary of the Treasury may reallocate, to 1 or more other States that have eligible scholarship-granting organizations in the States, without regard to subparagraph (B), the allocation of a State for which the State’s allocation has not been claimed.(4)DefinitionsAny term used in this subsection which is also used in section 25E of the Internal Revenue Code of 1986 shall have the same meaning as when used in such section. 402.Helping parents educate children during the coronavirus pandemic(a)In generalSection 529(c)(7) of the Internal Revenue Code of 1986 is amended to read as follows:(7)Treatment of elementary and secondary tuitionAny reference in this section to the term qualified higher education expense shall include a reference to the following expenses in connection with enrollment or attendance at, or for students enrolled at or attending, an elementary or secondary public, private, or religious school:(A)Tuition.(B)Curriculum and curricular materials.(C)Books or other instructional materials.(D)Online educational materials.(E)Tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor is not related to the student and—(i)is licensed as a teacher in any State,(ii)has taught at an eligible educational institution, or(iii)is a subject matter expert in the relevant subject.(F)Fees for a nationally standardized norm-referenced achievement test, an advanced placement examination, or any examinations related to college or university admission.(G)Fees for dual enrollment in an institution of higher education.(H)Educational therapies for students with disabilities provided by a licensed or accredited practitioner or provider, including occupational, behavioral, physical, and speech-language therapies.Such term shall include expenses for the purposes described in subparagraphs (B), (C), (D), (E), and (H) in
 connection with a homeschool (whether treated as a homeschool or a private school for purposes of applicable State law)..(b)Effective dateThe amendment made by subsection (a) shall apply to distributions made after the date of the enactment of this Act.(c)Rollovers from certain retirement plansIn the case of a distribution from an eligible retirement plan described in clause (i), (ii), or (iii) of section 402(c)(8)(B) of the Internal Revenue Code of 1986 after February 29, 2020, and before January 1, 2021—(1)section 72(t) of such Code shall not apply to such distribution;(2)such distribution shall be treated as meeting the requirements of section 401(k)(2)(B)(i), if applicable; and(3)such distribution shall be treated as having been contributed in a direct trustee-to-trustee transfer within 60 days of the distribution for purposes of section 401(a)(31) or 408(d)(3), whichever is applicable, ifwithin 60 days of such distribution, an amount equal to the amount of such distribution is contributed to a qualified tuition program under section 529 of the Internal Revenue Code of 1986.403.Safe School Student Protective Equipment Tax Credit(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by subtitle A of the Internal Revenue Code of 1986 an amount equal to the lesser of—(1)the sum of any eligible expenses paid or incurred by the taxpayer during the taxable year, or(2)$500.(b)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986.(c)DefinitionsFor purposes of this section—(1)Eligible expensesThe term eligible expenses means any expenses which are paid or incurred by the taxpayer—(A)for any equipment or products which are used by a qualified student to prevent such student from contracting or transmitting COVID–19, including masks, gloves, and disinfectants, and(B)before January 1, 2022.(2)Qualified studentThe term qualified student means an individual who—(A)is a qualifying child (as defined in section 152(c) of the Internal Revenue Code of 1986) of the taxpayer, and(B)attends an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) which, during the school year beginning with or within the taxable year, is operating in a manner which is substantially similar to the manner in which such school operated during the school year which began in 2018.(d)RegulationsThe Secretary of the Treasury (or the Secretary's delegate), in coordination with the Secretary of Education, shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such regulations or guidance as are deemed necessary to allow schools to operate in a manner which satisfies the requirements described in subsection (c)(2)(B).(e)ApplicationThis section shall only apply to amounts paid or incurred in taxable years beginning after December 31, 2019.VDriving COVID Cures & Treatment Innovation501.Results for coronavirus patientsThe Federal Food, Drug, and Cosmetic Act is amended by inserting after section 524A of such Act (21 U.S.C. 360n–1) the following:524B.Reciprocal marketing approval(a)In generalA covered product with reciprocal marketing approval in effect under this section is deemed to be subject to an application or premarket notification for which an approval or clearance is in effect under section 505(c), 510(k), or 515 of this Act or section 351(a) of the Public Health Service Act, as applicable.(b)EligibilityThe Secretary shall, with respect to a covered product, grant reciprocal marketing approval if—(1)the sponsor of the covered product submits a request for reciprocal marketing approval; and(2)the request demonstrates to the Secretary’s satisfaction that—(A)the covered product is authorized to be lawfully marketed in one or more of the countries included in the list under section 802(b)(1) or in the United Kingdom for the treatment or prevention the coronavirus or another disease of epidemic potential;(B)absent reciprocal marketing approval, the covered product is not approved or cleared for marketing, as described in subsection (a);(C)the Secretary has not, because of any concern relating to the safety or effectiveness of the covered product, rescinded or withdrawn any such approval or clearance;(D)the authorization to market the covered product in one or more of the countries included in the list under section 802(b)(1) or in the United Kingdom has not, because of any concern relating to the safety or effectiveness of the covered product, been rescinded or withdrawn;(E)the covered product is not a banned device under section 516; and(F)there is a public health or unmet medical need for the covered product in the United States.(c)Safety and effectiveness(1)In generalThe Secretary—(A)may decline to grant reciprocal marketing approval under this section with respect to a covered product if the Secretary affirmatively determines that the covered product—(i)is a drug that is not safe and effective; or(ii)is a device for which there is no reasonable assurance of safety and effectiveness; and(B)may condition reciprocal marketing approval under this section on the conduct of specified postmarket studies, which may include such studies pursuant to a risk evaluation and mitigation strategy under section 505–1.(2)Report to CongressUpon declining to grant reciprocal marketing approval under this section with respect to a covered product, the Secretary shall—(A)include the denial in a list of such denials for each month; and(B)not later than the end of the respective month, submit the list to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(d)RequestA request for reciprocal marketing approval shall—(1)be in such form, be submitted in such manner, and contain such information as the Secretary deems necessary to determine whether the criteria listed in subsection (b)(2) are met; and(2)include, with respect to each country included in the list under section 802(b)(1) where the covered product is authorized to be lawfully marketed, as described in subsection (b)(2)(A), an English translation of the dossier issued by such country to authorize such marketing.(e)TimingThe Secretary shall issue an order granting, or declining to grant, reciprocal marketing approval with respect to a covered product not later than 30 days after the Secretary’s receipt of a request under subsection (b)(1) for the product. An order issued under this subsection shall take effect subject to Congressional disapproval under subsection (g).(f)Labeling; device classificationDuring the 30-day period described in subsection (e)—(1)the Secretary and the sponsor of the covered product shall expeditiously negotiate and finalize the form and content of the labeling for a covered product for which reciprocal marketing approval is to be granted; and(2)in the case of a device for which reciprocal marketing approval is to be granted, the Secretary shall—(A)classify the device pursuant to section 513; and(B)determine whether, absent reciprocal marketing approval, the device would need to be cleared pursuant to section 510(k) or approved pursuant to section 515 to be lawfully marketed under this Act.(g)Congressional disapproval of FDA orders(1)In generalA decision of the Secretary to decline to grant reciprocal marketing approval under this section shall not take effect if a joint resolution of disapproval of the decision is enacted.(2)Procedure(A)In generalSubject to subparagraph (B), the procedures described in subsections (b) through (g) of section 802 of title 5, United States Code, shall apply to the consideration of a joint resolution under this subsection.(B)TermsFor purposes of this subsection—(i)the reference to section 801(a)(1) in section 802(b)(2)(A) of title 5, United States Code, shall be considered to refer to subsection (c)(2); and(ii)the reference to section 801(a)(1)(A) in section 802(e)(2) of title 5, United States Code, shall be considered to refer to subsection (c)(2).(3)Effect of Congressional disapprovalReciprocal marketing approval under this section with respect to the applicable covered product shall take effect upon enactment of a joint resolution of disapproval under this subsection.(h)Applicability of relevant provisionsThe provisions of this Act shall apply with respect to a covered product for which reciprocal marketing approval is in effect to the same extent and in the same manner as such provisions apply with respect to a product for which approval or clearance of an application or premarket notification under section 505(c), 510(k), or 515 of this Act or section 351(a) of the Public Health Service Act, as applicable, is in effect.(i)Fees for requestFor purposes of imposing fees under chapter VII, a request for reciprocal marketing approval under this section shall be treated as an application or premarket notification for approval or clearance under section 505(c), 510(k), or 515 of this Act or section 351(a) of the Public Health Service Act, as applicable.(j)OutreachThe Secretary shall conduct an outreach campaign to encourage the sponsors of covered products that are potentially eligible for reciprocal marketing approval to request such approval.(k)DefinitionsIn this section—(1)the term coronavirus means SARS–CoV–2, COVID–19, or another coronavirus with epidemic potential; and(2)the term covered product means a drug, biological product, or device that is intended to treat or prevent the coronavirus or another disease with epidemic potential..502.Equal access to care(a)In generalNotwithstanding any other provision of law, during the period described in subsection (b), in the case of a physician, practitioner, or other health care provider who is licensed or otherwise legally authorized to provide health care services in a primary State, and who provides such health care services in interstate commerce through electronic information or telecommunication technologies to an individual in a secondary State, the location of the provision of such services shall be deemed to be the primary State and any requirement that such physician, practitioner, or other provider obtain a comparable license or other comparable legal authorization from the secondary State with respect to the provision of such services (including requirements relating to the prescribing of drugs in such secondary State) shall not apply.(b)Period describedThe period described in this subsection is the period beginning on the date of enactment of this Act and ending on the date that is 180 days after the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) ends.(c)Review of regulationsThe head of each Federal agency shall review existing guidance and regulations to identify any such guidance or regulations that may conflict with the provisions of this section. If the head of an agency finds any such conflict, notwithstanding any other provision of law, such agency head shall, not later than 30 days after the date of enactment of this Act, issue revised guidance or regulations to ensure compliance with the provisions of this section.(d)DefinitionsIn this section:(1)Health care servicesThe term health care services shall not include services of the type for which funding is prohibited under the requirements contained in Public Law 116–94 as relating to funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).(2)Primary StateThe term primary State means, with respect to the provision of health care services by a physician, practitioner, or other health care provider in interstate commerce through electronic information or telecommunication technologies, the State in which such physician, practitioner, or provider is physically located and licensed.(3)Secondary StateThe term secondary State means, with respect to the provision of health care services by a physician, practitioner, or other health care provider in interstate commerce through electronic information or telecommunication technologies, a State in which such physician, practitioner, or other provider is not physically located or licensed.503.Pandemic health care access(a)In generalFor purposes of section 223 of the Internal Revenue Code of 1986, notwithstanding subsection (c)(1) thereof, during the coronavirus emergency period, any individual who is covered by any health plan, including a health plan which is not a high deductible health plan, shall be treated as an eligible individual. (b)Contribution deadlineAn individual who is treated as an eligible individual for purposes of section 223 of the Internal Revenue Code of 1986 solely by reason of subsection (a) may make contributions to the health savings account (as defined in section 223(d) of such Code) of such individual up to the due date for the return of Federal income tax for the taxable year which includes the last day of the coronavirus emergency period.(c)Coronavirus emergency periodFor purposes of this section, the coronavirus emergency period is the period beginning on March 13, 2020, and ending on the later of—(1)the last day on which the declaration of emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect; or(2)the last day on which the declaration of national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect.504.Bilateral cooperative agreement(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Health and Human Services $4,000,000 for each of fiscal years 2021 through 2023 for a bilateral cooperative program with the Government of Israel for awarding grants for the development of health technologies, including such technologies described in subsection (b), subject to subsection (c), with an emphasis on collaboratively advancing the use of technology, personalized medicine, and data in relation to COVID–19. (b)Types of health technologiesThe health technologies described in this subsection shall include technologies such as artificial intelligence, sensors, monitoring devices, drugs and vaccinations, respiratory assist devices, diagnostic tests, telemedicine, and remote monitoring.(c)Restrictions on fundingThe funding under subsection (a) is subject to a matching contribution from the Government of Israel. (d)Option for establishing new programThe amounts appropriated under subsection (a) may be—(1)for a bilateral program with the Government of Israel that is in existence on the day before the date of enactment of this Act for the purposes described in such subsection; or(2)for a bilateral program with the Government of Israel that is established after the date of enactment of this Act by the Secretary of Health and Human Services, in consultation with the Secretary of State, in accordance with the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, done at Jerusalem May 29, 2008 (or a successor agreement), for the purposes described in subsection (a). 505.Price transparency requirements(a)HospitalsSection 2718(e) of the Public Health Service Act (42 U.S.C. 300gg–18(e)) is amended—(1)by striking Each hospital and inserting the following:(1)In generalEach hospital;(2)by inserting , in a machine-readable format, via open application program interfaces (APIs) after a list;(3)by inserting , along with such additional information as the Secretary may require with respect to such charges for purposes of promoting public awareness of hospital pricing in advance of receiving a hospital item or service before the period; and(4)by adding at the end the following:(2)Definition of standard chargesNotwithstanding any other provision of law, for purposes of paragraph (1), the term standard charges means the rates hospitals, including providers or entities that contract with or practice at a hospital, charge for all items and services at a minimum, chargemaster rates, rates that hospitals negotiate with third-party payors across all plans, including those related to a patient’s specific plan, discounted cash prices, and other rates determined by the Secretary.(3)EnforcementIn addition to any other enforcement actions or penalties that may apply under subsection (b)(3) or another provision of law, a hospital that fails to provide the information required by this subsection and has not completed a corrective action plan to comply with the requirements of such subsection shall be subject to a civil monetary penalty of an amount not to exceed $300 per day that the violation is ongoing as determined by the Secretary. Such penalty shall be imposed and collected in the same manner as civil money penalties under subsection (a) of section 1128A of the Social Security Act are imposed and collected..(b)Transparency in coverageSection 1311(e)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(e)(3)) is amended—(1)in subparagraph (A)—(A)in clause (vii), by inserting before the period the following: , including, for all items and services covered under the plan, aggregate information on specific payments the plan has made to out-of-network health care providers on behalf of plan enrollees;(B)by designating clause (ix) as clause (x); and(C)by inserting after clause (viii), the following:(ix)Information on the specific negotiated payment rates between the plan and health care providers for all items and services covered under the plan.;(2)in subparagraph (B)—(A)in the heading, by striking use and inserting delivery methods and use;(B)by inserting , as applicable, after English proficiency; and(C)by inserting after the second sentence, the following: The Secretary shall establish standards for electronic delivery and access to such information by individuals, free of charge, in machine readable format, through an internet website and via open APIs.;(3)in subparagraph (C)—(A)in the first sentence, by inserting or out-of-network provider after item or service by a participating provider;(B)in the second sentence, by striking through an internet website and inserting free of charge, in machine readable format, through an internet website, and via open APIs, in accordance with standards established by the Secretary,; and(C)by adding at the end the following: Such information shall include specific negotiated rates that allow for comparison between providers and across plans, and related to a patient’s specific plan, including after an enrollee has exceeded their deductible responsibility.; and(4)in subparagraph (D) by striking subparagraph (A) and inserting subparagraphs (A), (B), and (C).506.Affordable health care options(a)In generalSection 2791(b) of the Public Health Service Act (42 U.S.C. 300gg–91(b)) is amended by adding at the end the following:(6)Short-term limited duration insuranceThe term short-term, limited duration insurance means insurance covering medical care provided pursuant to a contract with an issuer that—(A)has an expiration date specified in the contract that is less than 1 year after the original effective date of the contract and, taking into account renewals or extensions, has a duration of no longer than 3 years in total; (B)may include a renewal guarantee; and(C)with respect to such a contract having a coverage start date on or after January 1, 2019, displays prominently in the contract and in any application materials provided in connection with enrollment in such insurance in at least 14 point type the language in the following notice, with any additional information required by applicable State law: This coverage is not required to comply with certain Federal market requirements for health insurance, principally those contained in the Affordable Care Act. Be sure to check your policy carefully to make sure you are aware of any exclusions or limitations regarding coverage of preexisting conditions or health benefits (such as hospitalization, emergency services, maternity care, preventive care, prescription drugs, and mental health and substance use disorder services). Your policy might also have lifetime or annual dollar limits on health benefits. If this coverage expires or you lose eligibility for this coverage, you might have to wait until an open enrollment period to get other health insurance coverage..(7)Renewal guaranteeThe term renewal guarantee, with respect to short-term limited duration insurance, means a provision in the contract that permits a policyholder, when purchasing the initial insurance contract, to pay an additional amount for a guarantee that the policyholder can elect to purchase, for periods of time following expiration of the initial contract, another policy or policies at some future date, at a specific premium that would not reflect any additional underwriting..(b)Treatment of short-Term limited duration insurance as excepted benefitSection 2791(c)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(c)(1)) is amended—(1)by redesignating subparagraph (H) as subparagraph (I); and(2) by inserting after subparagraph (G) the following:(H)Short-term limited duration insurance..(c)Short-Term health insurance optionsPart C of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–91 et seq.) is amended—(1)by redesignating section 2794 (42 U.S.C. 300gg–95) (regarding uniform fraud and abuse referral format), as added by section 6603 of the Patient Protection and Affordable Care Act (Public Law 111–148), as section 2795; and(2)by adding at the end the following:2796.Short-term health insurance optionsNothing in this title shall be construed to restrict individuals from purchasing insurance covering medical care, including short-term limited duration insurance, that features renewal guarantees, as defined in section 2791(b)(6)..507.Increasing access to tax-free care(a)HSA penaltySection 223(e)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 10 percent. (b)Payment of non-Dependent medical expenses in 2020(1)Medical expensesSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(E)Non-dependent medical expenses in 2020During calendar year 2020, subparagraph (A) shall be applied without regard to the requirement that medical care be for the individual, the spouse of such individual, and any dependent (as defined in section 152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) of such individual..(2)RolloverSection 223(f)(5) of such Code is amended by adding at the end the following new subparagraph:(C)Rollover giftsNotwithstanding the preceding provisions of this paragraph, an amount is described in this paragraph as a rollover contribution in the case of a taxable year beginning in 2020, and paragraph (2) shall not apply to any amount paid or distributed from a health savings account of a beneficiary to a health savings account of an individual (without regard to whether the individual is such beneficiary, the spouse of such beneficiary, or any dependent (as defined in section 152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) of such beneficiary), to the extent—(i)the amount received is paid into the health savings account for the benefit of such individual not later than the 60th day after the day on which the account beneficiary receives the payment or distribution, and(ii)the aggregate amount of such transfers to all other individuals does not exceed $2,020 in 2020..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.508.Access to direct medical care(a)Treatment of medical care service arrangements(1)Inclusion as medical expensesParagraph (2) of section 223(d) of the Internal Revenue Code of 1986, as amended by this Act, is further amended by adding at the end the following new subparagraph:(F)Inclusion of medical care service arrangementsThe term qualified medical expenses shall include—(i)periodic fees paid to a physician for a defined set of medical services or for the right to receive medical services on an as-needed basis, and(ii)amounts prepaid for medical services designed to screen for, diagnose, cure, mitigate, treat, or prevent disease and promote wellness..(2)Arrangement not to be treated as health insuranceSubsection (c) of section 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Treatment of medical care service arrangementsAn arrangement under which an individual is provided medical services in exchange for a fixed periodic fee or payment for such services shall not be treated as a health plan, insurance, or arrangement described in paragraph (1)..(b)Periodic provider fees treated as medical careSection 213(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(12)Periodic provider feesPeriodic fees paid for a defined set of medical services provided on an as-needed basis shall be treated as amounts paid for medical care..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.VIMiscellaneous601.Preventing discrimination against religious individuals and institutions(a)Ineligibility for fundsA State or local jurisdiction shall be ineligible to receive or use funds allocated, appropriated, or authorized to address COVID–19 (referred to as covered funds) if that State or local jurisdiction is committing a violation described in subsection (b).(b)ViolationsA State or local jurisdiction commits a violation under this subsection if that State or local jurisdiction—(1)enforces, or announces the intent to enforce, any law, regulation, policy, order, proclamation, or decree related to COVID–19 that discriminates against religious individuals or religious institutions; or(2) provides, or shows an intention to provide, covered funds to a separate State or local jurisdiction that is ineligible to receive or use those funds because the State or local jurisdiction has committed a violation described in paragraph (1). (c)Determination of ineligibilityThe Attorney General shall make a determination of whether a State or local jurisdiction is ineligible to receive or use covered funds in accordance with subsection (a). (d)Enforcement(1)Funds not yet disbursedIf, before the covered funds are disbursed, the Attorney General determines that a State or local jurisdiction is ineligible to receive such funds, the covered funds shall not be disbursed until the Attorney General certifies that the State or local jurisdiction is no longer in violation of subsection (b) and is eligible to receive covered funds.(2)Funds already disbursedIf, after covered funds have been disbursed, the Attorney General determines that a State or local jurisdiction was not, or is no longer, eligible to receive those covered funds, the applicable Federal agency that would otherwise disburse such covered funds shall identify and withhold from the State or local jurisdiction funds otherwise authorized to be allocated to that State or local jurisdiction from that Federal agency in an amount not to exceed the amount the State or local jurisdiction received in covered funds from that Federal agency, until the Attorney General certifies that the State or local jurisdiction is no longer in violation of subsection (b) and is eligible to receive such covered funds.(3)Funds transferredIf a State or local jurisdiction transferred covered funds to another State or local jurisdiction that is in violation of subsection (b)(1), the applicable Federal agency shall identify and withhold from the State or local jurisdiction funds otherwise authorized to be allocated to that State or local jurisdiction from that Federal agency in an amount not to exceed the amount of covered funds the State or local jurisdiction transferred in violation of subsection (b)(2) that were disbursed from that Federal agency, until the Attorney General certifies that the State or local jurisdiction that received transferred covered funds is eligible to receive and use those funds, or the covered funds are returned from the recipient to the transferring State or local jurisdiction. 602.RECLAIM Act(a)Short titleThis section may be cited as the Restitution for Economic losses Caused by Leaders who Allow Insurrection and Mayhem Act or the RECLAIM Act.(b)FindingsCongress finds the following:(1)Law enforcement officers are vital to the protection and safety of communities.(2)Elected officials and other senior officials abuse the public’s trust and endanger their citizens when they refuse to provide law enforcement services to protect life and property.(3)The right to life, liberty, and property are ensured by the Constitution of the United States, and the protection of these rights is the duty of the Federal, State, and local governments.(4)Many local governments have refused to protect the fundamental rights described in paragraph (3) by voluntarily standing down law enforcement officers and allowing roving mobs to destroy property and individual livelihoods, including in—(A)Minneapolis, Minnesota, where unrest and violence destroyed hundreds of buildings and further eroded trust in local law enforcement officers to devastating effect; and(B)Portland, Oregon, where a mob set fire to the Multnomah County Justice Center, looted numerous businesses in the downtown area, injured two police officers, and physically assaulted multiple peaceful protestors and other individuals. (5)Other local governments have gone further still by recognizing autonomous zones in which law enforcement officers are not allowed to operate, including in Seattle, Washington, where the decision of the Mayor of Seattle to withdraw law enforcement officers from multiple blocks of the City of Seattle to create a police free autonomous zone led to significant destruction of property, 4 shootings, and the murder of 2 young Americans in the zone. (6)Elected officials or other senior officials in the State and local governments who refuse to protect life and property from the ravages of a riot or mob behavior make their communities less safe by inviting more crime and violence, and act with willful disregard for the safety, comfort, and livelihoods of the individuals who they refuse to protect. (7)State and local governments that publicly announce the withdrawal of law enforcement protection from individuals or geographical areas so as to encourage and endorse the political and social viewpoints of protestors or rioters erode the public’s trust and fail to provide equal protection of the law. (c)Civil actions for injuries in law enforcement free zonesSection 1979 of the Revised Statutes (42 U.S.C. 1983) is amended—(1)by inserting (a) before Every person; and(2)by adding at the end the following: (b)(1)In this subsection—(A)the term law enforcement free zone—(i)means a geographical area or structure that law enforcement officers are lawfully entitled to access but are instructed, demanded, or forced—(I)not to access; or(II)to access only in exceptional circumstances; and(ii)does not include a geographical area or structure from which law enforcement officers are briefly withheld as a tactical decision intended to resolve safely and expeditiously a specific and ongoing unlawful incident posing an imminent threat to the safety of individuals or law enforcement officers; and (B)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)A person with the lawful authority to direct a law enforcement agency shall be subject to treble damages for a violation of subsection (a) if the violation relates to the person's use of such authority to—(A)establish or recognize, whether formally or informally, a law enforcement free zone; or(B)prohibit law enforcement officers from taking law enforcement action related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers..(d)Liability for law-Enforcement free zones and standing down during rioting(1)DefinitionsIn this subsection:(A)Law enforcement free zoneThe term law enforcement free zone has the meaning given the term in subsection (b) of section 1979 of the Revised Statutes (42 U.S.C. 1983), as added by subsection (c) of this section. (B)RiotThe term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)Liability for law enforcement free zones(A)In generalA person with the lawful authority to direct a law enforcement agency shall be liable to any person who suffers severe physical injury or death as the result of a third party’s criminal conduct or whose property is substantially damaged or destroyed as the result of a third party’s criminal conduct if—(i)the person directed the law enforcement agency to establish or recognize, whether formally or informally, a law enforcement free zone; (ii)the criminal conduct and associated harm was foreseeable and occurred in the law enforcement free zone; (iii)the law enforcement free zone created an opportunity that otherwise would not have existed for the third party’s crime to occur; and(iv)the criminal conduct affected interstate commerce as described in subparagraph (B). (B)Affecting interstate commerceFor purposes of subparagraph (A), criminal conduct shall be considered to have affected interstate commerce if—(i)the person injured by the criminal conduct traveled in interstate or foreign commerce with the intent to enter the law enforcement free zone; (ii)the criminal conduct is a violation of a Federal criminal law; (iii)the person who committed the criminal conduct traveled in interstate or foreign commerce, or used any facility of interstate or foreign commerce, with intent to commit the crime; or(iv)the property damaged or destroyed by the criminal conduct is used in or affecting interstate or foreign commerce.(3)Liability for standing down during riotsA person with the lawful authority to direct a law enforcement agency who uses that authority to prohibit law enforcement officers from taking law enforcement action that would prevent or materially mitigate significant physical injury or death or damage or destruction of property caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers shall be liable to any person who subsequently suffers significant physical injury or death or whose property is subsequently destroyed or damaged as the result of a third party’s criminal conduct, if—(A)the person injured traveled in interstate or foreign commerce with the intent to enter the law enforcement free zone;(B)the injury was caused by an act that is a violation of a Federal criminal law; (C)the person who caused the injury traveled in interstate or foreign commerce, or used any facility of interstate or foreign commerce, with intent to commit the criminal conduct; or(D)the property damaged or destroyed is used in or affecting interstate or foreign commerce.(e)Eligibility for law enforcement grants and emergency and disaster funding(1)Byrne grant programSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152) is amended by adding at the end the following:(h)Protection of individuals and property(1)DefinitionsIn this subsection—(A)the term law enforcement free zone has the meaning given the term in section 1979(b) of the Revised Statutes (42 U.S.C. 1983(b)); and(B)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)Required protection of individuals and propertyBeginning in the first fiscal year after the date of enactment of the RECLAIM Act, a State or unit of local government that receives a grant under this part shall take all reasonable steps to protect individuals from physical injury and property from depredation caused by unlawful acts within the jurisdiction of the State or unit of local government, as the case may be. (3)Failure to protect describedFor purposes of paragraph (2), a State or unit of local government shall be considered to have failed to take all reasonable steps to protect individuals from physical injury and property from depredation only if—(A)a senior official, governing body, or policy from the State or unit of local government prohibits, or prohibited during the relevant fiscal year, law enforcement officers from taking law enforcement action that would prevent or materially mitigate physical injury or property depredation caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers; (B)a senior official, governing body, or policy from the State or unit of local government established or recognized during the relevant fiscal year, whether formally or informally, a law enforcement free zone for any reason other than to prevent imminent harm to the safety of law enforcement officers; (C)the State or unit of local government has a custom or policy not to prosecute an individual who engages in unlawful activity as part of a riot; or(D)the State or unit of local government declines to prosecute an individual who engages in unlawful activity as part of a riot because the unlawful activity is related to or associated with expression of speech protected by the First Amendment to the Constitution of the United States. (4)Penalty for noncomplianceIf the Attorney General determines that a State or unit of local government has failed to comply with this subsection, the Attorney General may reduce the amount of the award for the State or unit of local government under this part for the fiscal year following the determination by, the greater of—(A)25 percent; or(B)an amount equal to twice the monetary value of the property damaged and the personal injury caused by the failure of the State or unit of local government to take reasonable steps to protect against the damage and injury..(2)COPS grant programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Protection of individuals and property(1)DefinitionsIn this subsection—(A)the term law enforcement free zone has the meaning given the term in section 1979(b) of the Revised Statutes (42 U.S.C. 1983(b)); and(B)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)Required protection of individuals and propertyBeginning in the first fiscal year after the date of enactment of the RECLAIM Act, a State or unit of local government that receives a grant under this section shall take all reasonable steps to protect individuals from physical injury and property from depredation caused by unlawful acts within the jurisdiction of the State or unit of local government, as the case may be. (3)Failure to protect describedFor purposes of paragraph (2), a State or unit of local government shall be considered to have failed to take all reasonable steps to protect individuals from physical injury and property from depredation only if—(A)a senior official, governing body, or policy from the State or unit of local government prohibits, or prohibited during the relevant fiscal year, law enforcement officers from taking law enforcement action that would prevent or materially mitigate physical injury or property depredation caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers; (B)a senior official, governing body, or policy from the State or unit of local government established or recognized during the relevant fiscal year, whether formally or informally, a law enforcement free zone for any reason other than to prevent imminent harm to the safety of law enforcement officers; (C)the State or unit of local government has a custom or policy not to prosecute an individual who engages in unlawful activity as part of a riot; or(D)the State or unit of local government declines to prosecute an individual who engages in unlawful activity as part of a riot because the unlawful activity is related to or associated with expression of speech protected by the First Amendment to the Constitution of the United States. (4)Penalty for noncomplianceIf the Attorney General determines that a State or unit of local government has failed to comply with this subsection, the Attorney General may reduce the amount of the award for the State or unit of local government under this section for the fiscal year following the determination by, the greater of—(A)25 percent; or(B)an amount equal to twice the monetary value of the property damaged and the personal injury caused by the failure of the State or unit of local government to take reasonable steps to protect against the damage and injury..(3)Emergency assistanceTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by adding at the end the following:707.Limitation on funding eligibility(a)DefinitionsIn this section—(1)the term law enforcement free zone has the meaning given the term in section 1979(b) of the Revised Statutes (42 U.S.C. 1983(b)); and(2)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (b)Required protection of individuals and propertyA State or unit of local government shall not be eligible for any major disaster assistance under title IV or emergency assistance under title V under a major disaster or emergency declaration, respectively, relating to a riot or other civil unrest within the jurisdiction unless the State or unit of local government takes all reasonable steps to protect individuals from physical injury and property from depredation caused by unlawful acts occurring as part of the riot or unrest within the jurisdiction of the State or unit of local government, as the case may be. (c)Failure To protect describedFor purposes of subsection (b), a State or unit of local government shall be considered to have failed to take all reasonable steps to protect individuals from physical injury and property from depredation only if—(1)a senior official, governing body, or policy from the State or unit of local government prohibits law enforcement officers from taking law enforcement action that would prevent or materially mitigate physical injury or property depredation caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers; (2)a senior official, governing body, or policy from the State or unit of local government established or recognized, whether formally or informally, a law enforcement free zone for any reason other than to prevent imminent harm to the safety of law enforcement officers; (3)the State or unit of local government has a custom or policy not to prosecute an individual who engages in unlawful activity as part of a riot; or(4)the State or unit of local government declines to prosecute an individual who engages in unlawful activity as part of a riot because the unlawful activity is related to or associated with expression of speech protected by the First Amendment to the Constitution of the United States. (d)Rule of constructionNothing in this section shall be construed to limit the eligibility of an individual or private entity to receive major disaster assistance under title IV or emergency assistance under title V..603.Above-the-line deduction for charitable contributions for individuals not itemizing deductions(a)In generalParagraph (22) of section 62(a) of the Internal Revenue Code of 1986 is amended to read as follows:(22)Charitable contributions for individuals not itemizing deductions(A)In generalIn the case of an individual who does not elect to itemize deductions for the taxable year, the deduction allowed by section 170 with respect to charitable contributions (as defined in section 170(c)) made during the period beginning on January 1, 2020, and ending on December 31, 2021.(B)LimitationThe deduction to which subparagraph (A) applies for any taxable year shall not exceed an amount equal to 1/3 of the amount of the standard deduction with respect to such individual for such taxable year..(b)Conforming amendmentSection 62 of the Internal Revenue Code of 1986 is amended by striking subsection (f).(c)Effective dateThe amendments made by this section shall apply to charitable contributions (as defined in section 170(c) of the Internal Revenue Code of 1986) made after December 31, 2018.604.Sunset of CARES Act spending(a)In generalThe CARES Act (Public Law 116–136) is amended—(1)in division A—(A)in section 1107(a) (15 U.S.C. 9006(a))— (i)in the matter preceding paragraph (1), by striking September 30, 2021 and inserting December 31, 2020; and(ii)in paragraph (3), by striking , to remain available until September 30, 2024,;(B)in section 2110(g) (15 U.S.C. 9028(g)), by striking without fiscal year limitation and inserting until December 31, 2020;(C)in section 2115 (15 U.S.C. 9031), by striking without fiscal year limitation and inserting until December 31, 2020;(D)in section 2201(f), by striking September 30, 2021 each place it appears and inserting December 31, 2020;(E)in section 3514(b) (42 U.S.C. 12501 note), by striking for the fiscal year ending September 30, 2021 and inserting until December 31, 2020;(F)in section 4018(g)(2) (15 U.S.C. 9053(g)(2)), by striking until expended and inserting until December 31, 2020; and (G)in section 4027 (15 U.S.C. 9061)—(i)in subsection (a), by inserting , to remain available until December 31, 2020 before the period at the end; and(ii)by striking subsection (c) and inserting the following:(3)AvailabilityAmounts made available under section 4003(b) shall remain available until December 31, 2020.; and(2)in division B—(A)by striking available until expended each place it appears except in the matter under the heading Salaries and Expenses under the heading House of Representatives in title IX and inserting available until December 31, 2020; (B)by striking available until September 30, 2021 each place it appears and inserting available until December 31, 2020; (C)by striking available through September 30, 2021 each place it appears and inserting available until December 31, 2020; (D)by striking available until September 30, 2022 each place it appears except in the matter under the heading housing opportunities for persons with aids under the heading Community Planning and Development under the heading DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT in title XII and inserting available until December 31, 2020; (E)by striking available until September 30, 2024 each place it appears and inserting available until December 31, 2020; (F)in title III—(i)in the matter under the heading Defense Health Program under the heading OTHER DEPARTMENT OF DEFENSE PROGRAMS, by striking available for obligation until September 30, 2021 and inserting available until December 31, 2020; and(ii)in section 13002, by striking available for obligation until September 30, 2021 and inserting available until December 31, 2020; (G)in title VIII—(i)by striking available through September 30, 2022 each place it appears and inserting available until December 31, 2020; and(ii)in the matter under the heading program management under the heading Centers for Medicare & Medicaid Services under the heading DEPARTMENT OF Health and Human Services, by striking available through September 30, 2023 and inserting available until December 31, 2020; (H)in the matter under the heading Salaries and Expenses under the heading House of Representatives in title IX, by striking except that $5,000,000 shall remain available until expended,; and (I)in title XII—(i)by striking available until September 30, 2023 each place it appears and inserting available until December 31, 2020; and(ii)in the matter under the heading housing opportunities for persons with aids under the heading Community Planning and Development under the heading DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, by striking except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2022,.(b)Other laws amended by the CARES Act(1)Section 2(a)(5)(B) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)(B)) is amended by striking until expended and inserting until December 31, 2020.(2)Section 330(r)(6) of the Public Health Service Act (42 U.S.C. 254b(r)(6)) is amended by inserting , to remain available until December 31, 2020, after for fiscal year 2020.(3)Section 744M(f)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–72(f)(1)) is amended in the second sentence by striking until expended and inserting until December 31, 2020.(4)Section 601(f)(3) of the Social Security Act (42 U.S.C. 801(f)(3)) is amended by striking until expended and inserting until December 31, 2020.(c)Savings provisionNotwithstanding any provision of the CARES Act (Public Law 116–136), or an amendment made by that Act, any amounts made available under such Act or an amendment made by such Act shall remain available until the earlier of—(1)the date specified in such Act or the amendment made by such Act; or(2)December 31, 2020.605.Sunset of programs and facilities of the Federal ReserveOn December 31, 2020, the following programs or facilities shall terminate:(1)The Municipal Liquidity Facility.(2)The Main Street Lending Program.(3)The Commercial Paper Funding Facility.(4)The Primary Dealer Credit Facility.(5)The Money Market Mutual Fund Liquidity Facility.(6)The Primary Market Corporate Credit Facility.(7)The Secondary Market Corporate Credit Facility.(8)The Term Asset-Backed Securities Loan Facility.(9)The Paycheck Protection Program Liquidity Facility.(10)The Central Bank Liquidity Swaps.(11)The Temporary Foreign International Monetary Authorities Repo Facility.